Exhibit 10.30

 

EXECUTION COPY

 

COINSURANCE AGREEMENT

 

 

between

 

ATHENE LIFE RE LTD.

 

and

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

 

effective as of July 1, 2009

 

 

Treaty Number 08042009

 

(Index Annuity Transaction)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I GENERAL PROVISIONS

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Other Definitional Provisions

7

 

 

ARTICLE II COVERAGE

8

 

 

 

Section 2.01

Scope of Coverage

8

Section 2.02

Underwriting of Policies Subject to Reinsurance

8

Section 2.03

Retention

9

Section 2.04

Policy Changes

9

Section 2.05

Reinstatement of Surrendered Policies

9

Section 2.06

Misstatement of Fact

9

Section 2.07

Programs of Internal Replacement

9

 

 

ARTICLE III REINSURED PREMIUMS

10

 

 

 

Section 3.01

Reinsurance Premiums

10

 

 

ARTICLE IV POLICY EXPENSES

10

 

 

 

Section 4.01

Commissions, Marketing Fee and Policy Issuance Fee

10

Section 4.02

Renewal Commissions

10

Section 4.03

Administration Fee

10

 

 

ARTICLE V C-4 RISK CHARGE

11

 

 

 

Section 5.01

C-4 Risk Charge

11

 

 

ARTICLE VI GUARANTY FUND ASSESSMENTS

11

 

 

 

Section 6.01

Guaranty Fund Assessments

11

 

 

ARTICLE VII HEDGING

11

 

 

 

Section 7.01

Acquisition of Hedges; Payments

11

Section 7.02

Hedging Standards

12

 

 

ARTICLE VIII CLAIMS AND ANNUITIZATIONS

12

 

 

 

Section 8.01

Claims Payment

12

Section 8.02

Claims Settlement

12

Section 8.03

Recoveries

13

Section 8.04

Annuitizations

13

 

 

ARTICLE IX REPORTING AND SETTLEMENTS

13

 

 

 

Section 9.01

Ceding Company Reporting

13

Section 9.02

Reinsurer Reporting

15

Section 9.03

Settlements

15

 

 

ARTICLE X CREDIT FOR REINSURANCE

17

 

 

 

Section 10.01

Reserves

17

Section 10.02

Form of Security

18

 

--------------------------------------------------------------------------------


 

Section 10.03

Funds Withheld Account

19

Section 10.04

Reinsurance Trust

21

Section 10.05

Letters of Credit

23

Section 10.06

Priority of Withdrawal

24

Section 10.07

Investment Management

24

 

 

ARTICLE XI ADMINISTRATION

25

 

 

 

Section 11.01

Policy Administration

25

Section 11.02

Record Keeping

25

 

 

ARTICLE XII TERM AND TERMINATION

26

 

 

 

Section 12.01

Duration of Agreement

26

Section 12.02

Termination

26

Section 12.03

Termination Payment

27

Section 12.04

Survival

28

 

 

ARTICLE XIII RECAPTURE

28

 

 

 

Section 13.01

Recapture

28

 

 

ARTICLE XIV ERRORS AND OMISSIONS

28

 

 

 

Section 14.01

Errors and Omissions

28

 

 

ARTICLE XV DISPUTE RESOLUTION

29

 

 

 

Section 15.01

Negotiation

29

Section 15.02

Arbitration

29

 

 

ARTICLE XVI INSOLVENCY

31

 

 

 

Section 16.01

Insolvency

31

 

 

ARTICLE XVII TAXES

32

 

 

 

Section 17.01

Taxes

32

Section 17.02

Premium Tax

32

Section 17.03

Excise Tax

32

 

 

ARTICLE XVIII REPRESENTATIONS, WARRANTIES AND COVENANTS

32

 

 

 

Section 18.01

Representations and Warranties of the Ceding Company

32

Section 18.02

Covenants of the Ceding Company

35

Section 18.03

Representations and Warranties of the Reinsurer

35

Section 18.04

Covenants of the Reinsurer

37

 

 

ARTICLE XIX MISCELLANEOUS

37

 

 

 

Section 19.01

Currency

37

Section 19.02

Interest

37

Section 19.03

Right of Setoff and Recoupment

37

Section 19.04

No Third Party Beneficiaries

38

Section 19.05

Amendment

38

Section 19.06

Notices

38

Section 19.07

Consent to Jurisdiction

39

 

ii

--------------------------------------------------------------------------------


 

Section 19.08

Service of Process

39

Section 19.09

Inspection of Records

39

Section 19.10

Confidentiality

40

Section 19.11

Successors

40

Section 19.12

Entire Agreement

41

Section 19.13

Severability

41

Section 19.14

Construction

41

Section 19.15

Non-Waiver

41

Section 19.16

Further Assurances

41

Section 19.17

Governing Law

41

Section 19.18

Counterparts

41

 

 

Schedules

I.

Reinsured Policy Forms

II.

Pricing Methodology

III.

Hedging Procedures

IV.

Commissions

 

 

Exhibits

A.

Monthly Accounting Report

B.

Quarterly Accounting Report

C.

Reinsured Policies Report

D.

Weekly Hedging Acquisition Report

E.

Weekly Hedging Proceeds Report

F.

Hedges Report

G.

Hedging Effectiveness Report

H.

Trust Agreement

I.

Investment Management Agreement

 

iii

--------------------------------------------------------------------------------


 

COINSURANCE AGREEMENT

 

This COINSURANCE AGREEMENT (the “Agreement”), effective as of July 1, 2009, is
made by and between AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY, an
insurance company organized under the laws of the State of Iowa (the “Ceding
Company”) and ATHENE LIFE RE LTD., a reinsurance company organized under the
laws of Bermuda (the “Reinsurer”).

 

WITNESSETH:

 

WHEREAS, the Ceding Company desires to cede and the Reinsurer desires to accept
a specified quota share of the Reinsured Policies (as defined below) subject to
the terms, conditions and limitations contained herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the Ceding Company and the Reinsurer hereby agree as follows:

 


ARTICLE I


 


GENERAL PROVISIONS


 


SECTION 1.01           DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Action” shall mean any claim, action, suit, arbitration or proceeding by or
before any governmental authority.

 

“Administration Fee” shall have the meaning specified in Section 4.03.

 

“Affiliate” shall mean, with respect to any person, any other person that
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified person; provided,
that “control” (including, with correlative meanings, “controlled by” and “under
common control with”), as used with respect to any person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such person, whether through the ownership of voting
securities, by agreement or otherwise.

 

“Agreement” shall have the meaning specified in the Preamble hereto.

 

“Annuitization Payments” shall have the meaning specified in Section 8.04.

 

“Annuitization” shall have the meaning specified in Section 8.04.

 

“Assigned Hedge Costs Amount” shall mean, with respect to each Hedge, an amount
equal to the Assigned Hedge Interest Proportion of the gross actual direct
acquisition costs paid by the Ceding Company for such Hedge.  For the avoidance
of doubt, the Assigned Hedge Costs

 

1

--------------------------------------------------------------------------------


 

Amount shall be determined without regard to any netting of amounts between the
Ceding Company and the relevant Hedge Counterparty.

 

“Assigned Hedge Interest Proportion” shall have the meaning specified in
Section 7.01(a).

 

“Assigned Hedge Proceeds Amount” shall mean, with respect to each Hedge and for
each applicable Weekly Hedging Proceeds Period, an amount equal to the Assigned
Hedge Interest Proportion of any amounts paid or payable by the relevant Hedge
Counterparty during such Weekly Hedging Proceeds Period in accordance with the
provisions of such Hedge, including upon an early exercise of a Hedge by the
Ceding Company, without regard to any termination of such Hedge other than a
termination by the Ceding Company resulting from the insolvency of such Hedge
Counterparty; provided that if such Hedge Counterparty fails to make any such
payments because it is insolvent (as defined in Section 16.01(a)), then the
applicable Assigned Hedge Proceeds Amount shall be an amount equal to the
Assigned Hedge Interest Proportion of the gross amount actually received by the
Ceding Company with respect to such Hedge during such Weekly Hedging Proceeds
Period.  For the avoidance of doubt, the Assigned Hedge Proceeds Amount shall
not be less than zero and in all cases (including with respect to the
immediately preceding proviso) shall be determined without regard to any netting
of amounts between the Ceding Company and the relevant Hedge Counterparty.

 

“Authorized Representative” shall have the meaning specified in
Section 16.01(a).

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which banking institutions are authorized or required by law or executive
order to close in Des Moines, Iowa or Hamilton, Bermuda.

 

“C-4 Risk Charge” shall have the meaning specified in Section 5.01.

 

“Ceded Reserves” shall have the meaning set forth in Section 10.01.

 

“Ceding Company” shall have the meaning specified in the Preamble hereto.

 

“Claims” shall have the meaning specified in Section 8.01.

 

“Commissions” shall have the meaning specified in Section 4.01.

 

“Contested Claim” shall have the meaning specified in Section 8.02(b).

 

“Effective Date” shall mean July 1, 2009.

 

“Embedded Value” shall mean the present value of (a) projected future investment
earnings on the Ceded Reserves, determined based on the asset portfolio as of
the date as of which the calculation is made, minus (b) the Quota Share of
projected future Claims, minus (c) future Policy Expenses, each determined
(i) from the date as of which the calculation is made to the date on which no
Reinsured Policy is projected to be outstanding, (ii) based on the pricing
assumptions and policy decrements for the Reinsured Policies and Reinsured
Liabilities as used by the Ceding Company and the Reinsurer on the Effective
Date and (iii) based on a discount

 

2

--------------------------------------------------------------------------------


 

rate equal to ten percent (10%); provided, however, that the Embedded Value
shall in no event be less than zero (0).

 

“Embedded Value Report” shall have the meaning specified in Section 12.03(c).

 

“Excluded Liabilities” shall mean (i) Extra-Contractual Obligations, (ii) any
liabilities other than liabilities related to partial surrenders, full
surrenders, death claims or other contractual benefits under the Reinsured
Policies, provided that, in connection with any Annuitizations, the Reinsurer
shall only be liable for the applicable Annuitization Payment, and all payments
made by the Ceding Company with respect to any Reinsured Policy or any
associated Supplementary Contract following the Annuitization of such Reinsured
Policy shall be an Excluded Liability and (iii) any ex gratia payments made by
the Ceding Company (i.e., payments the Ceding Company is not required to make
under the terms of the Reinsured Policies).

 

“Extra-Contractual Obligations” shall mean any liabilities or obligations not
arising under the express terms and conditions of, or in excess of the
applicable policy limits of, the Reinsured Policies, including liabilities or
obligations for fines, penalties, taxes, fees, forfeitures, compensatory
damages, and punitive, special, treble, bad faith, tort, exemplary or other
forms of extra-contractual damages awarded against or paid by the Ceding
Company, which liabilities or obligations arise from any act, error or omission
committed by the Ceding Company, whether or not intentional, negligent, in bad
faith or otherwise relating to (i) the form, marketing, sale, underwriting,
production, issuance, cancellation or administration of the Reinsured Policies,
(ii) the investigation, defense, trial, settlement or handling of claims,
benefits or payments under the Reinsured Policies, (iii) the failure to pay, the
delay in payment, or errors in calculating or administering the payment of
benefits, claims or any other amounts due or alleged to be due under or in
connection with the Reinsured Policies, or (iv) the failure of the Reinsured
Policies to qualify for their intended tax status.

 

“Factual Information” shall have the meaning specified in Section 18.01(d).

 

“Final Date” shall mean December 31, 2009.

 

“Funds Withheld Account” shall have the meaning specified in Section 10.02(a).

 

“Funds Withheld Adjustment” shall mean, as of any date of determination, an
amount equal to (a) Ceded Reserves minus (b) the Statutory Carrying Value of
assets held in the Funds Withheld Account minus (c) the market value of assets
held in any Reinsurance Trust minus (d) the amount available under outstanding
Letters of Credit minus (e) any amounts due and unpaid by the Ceding Company
under Section 9.03(a), (b), (c) or (e).

 

“Funds Withheld Amount” shall mean, as of the relevant date of determination,
the Statutory Carrying Value of all assets deposited in the Funds Withheld
Account.

 

“Funds Withheld Excess Withdrawals” shall have the meaning specified in
Section 10.03(f).

 

3

--------------------------------------------------------------------------------


 

“Gross Reserves” shall mean the gross reserves of the Ceding Company in respect
of the Reinsured Policies, as determined in accordance with Section 10.01.

 

“Guaranty Fund Assessment” shall mean an assessment or similar charge arising on
account of or in connection with participation, whether voluntary or
involuntary, in any guaranty association or comparable entity established or
governed by any state or other jurisdiction.

 

“Hedge Counterparty” shall mean, with respect to each Hedge, the counterparty of
the Ceding Company with respect to such Hedge.

 

“Hedges” shall have the meaning specified in Section 7.01(a).

 

“Hedging Effectiveness Report” shall have the meaning specified in
Section 9.01(f).

 

“Hedging Procedures” shall mean the hedging procedures set forth in Schedule
III, as amended in accordance with Section 7.02.

 

“IMR” shall mean the interest maintenance liability reserve with respect to the
assets in the Funds Withheld Account determined in accordance with SAP,
consisting of after-tax unamortized deferred gains and losses in respect of such
assets.

 

“Initial Deposit Amount” shall have the meaning specified in Section 10.03(a).

 

“Investment Management Agreement” shall have the meaning specified in
Section 10.07(a).

 

“Investment Manager” shall have the meaning specified in Section 10.07(a).

 

“Letter of Credit” shall have the meaning specified in Section 10.02(c).

 

“Letter of Credit Excess Withdrawal” shall have the meaning specified in
Section 10.05(c).

 

“Marketing Fee” shall have the meaning specified in Section 4.01.

 

“Material Adverse Effect” shall mean, with respect to either the Ceding Company
or the Reinsurer, a material adverse effect upon (a) the business, operations,
properties, financial condition, prospects or assets of such party, (b) the
ability of such party to perform and comply with its obligations hereunder,
(c) the validity, legality or enforceability of this Agreement, or (d) the
timing or amount of the cash flows attributable to the business reinsured under
this Agreement.

 

“Monthly Accounting Period” shall have the meaning specified in Section 9.01(a).

 

“Monthly Accounting Report” shall have the meaning specified in Section 9.01(a).

 

“Monthly Net Settlement Amount” shall have the meaning specified in
Section 9.03(b).

 

4

--------------------------------------------------------------------------------


 

“Net Settlement Amount” shall mean the Monthly Net Settlement Amount or the
Quarterly Net Settlement Amount, as applicable.

 

“Non-Payment Event” shall have the meaning specified in Section 12.02(b).

 

“Non-Public Personal Information” shall have the meaning specified in
Section 19.10(c).

 

“Objection Notice” shall have the meaning specified in Section 10.03(h).

 

“Permitted Assets” shall mean cash, securities listed by the Securities
Valuation Office of the National Association of Insurance Commissioners and
qualifying as admitted assets of the Ceding Company under the applicable laws of
the State of Iowa, or any other form of security acceptable to the Iowa
Insurance Commissioner, or any combination of the above.

 

“Permits” shall have the meaning specified in Section 18.01(g).

 

“Person” shall mean and include an individual, a corporation, a partnership, an
association, a trust, an unincorporated organization or a government or
political subdivision thereof.

 

“Policy Expenses” shall have the meaning specified in Section 4.03.

 

“Policy Issuance Fee” shall have the meaning specified in Section 4.01.

 

“Policy Recapture Effective Date” shall have the meaning specified in
Section 13.01.

 

“Premium Tax” shall have the meaning specified in Section 17.02.

 

“Pricing Methodology” shall mean the pricing methodology in effect on the
Effective Date, as may be amended in accordance with Section 2.02(b), which is
employed by the Ceding Company to establish initial and renewal interest rates,
including non-guaranteed elements, for the equity index annuities issued by the
Ceding Company, a copy of which is set forth in Schedule II.

 

“Proprietary Information” shall have the meaning specified in Section 19.10(b).

 

“Qualified U.S. Financial Institution” shall mean an institution that is
(a) organized or licensed under the laws of the Unites States or any state of
the United States; (b) is regulated, supervised and examined by federal or state
authorities having regulatory authority over banks and trust companies; and
(c) has been determined by either the Iowa Insurance Commissioner, or the
securities valuation office of the National Association of Insurance
Commissioners, to meet such standards of financial condition and standing as are
considered necessary and appropriate to regulate the quality of financial
institutions whose letters of credit will be acceptable to the Iowa Insurance
Commissioner.

 

“Quarterly Accounting Period” shall have the meaning specified in
Section 9.01(b).

 

“Quarterly Accounting Report” shall have the meaning specified in
Section 9.01(b).

 

5

--------------------------------------------------------------------------------


 

“Quarterly Net Settlement Amount” shall have the meaning specified in
Section 9.03(c).

 

“Quota Share” shall be twenty percent (20%).

 

“Receiver” shall have the meaning specified in Section 12.03(a).

 

“Reinsurance Premiums” shall have the meaning specified in Section 3.01.

 

“Reinsurance Trust” shall have the meaning specified in Section 10.02(b).

 

“Reinsurance Trust Excess Withdrawals” shall have the meaning specified in
Section 10.04(f).

 

“Reinsured Liabilities” shall mean the liabilities of the Ceding Company that
relate to partial surrenders, full surrenders, death claims, Annuitization
Payments as provided in Section 8.04 and other contractual benefits, in each
case, under the Reinsured Policies; provided that in no case shall “Reinsured
Liabilities” include any Excluded Liabilities.

 

“Reinsured Policies” shall mean all deferred annuity contracts on the policy
forms listed on Schedule I, including any amendments, riders or endorsements
attached thereto, written by the Ceding Company on or following the Start Date
through, and including, the Final Date and, with respect to such deferred
annuity contracts written by the Ceding Company prior to the Effective Date, are
in force as of the close of business on the Effective Date; provided, that
“Reinsured Policies” shall not include any Supplementary Contracts or any
deferred annuity contracts that have been (a) subject to an Annuitization in
accordance with Section 8.04 or (b) recaptured by the Ceding Company in
accordance with Section 13.01.

 

“Reinsured Policies Report” shall have the meaning specified in Section 9.01(c).

 

“Reinsurer” shall have the meaning specified in the Preamble hereto.

 

“Renewal Commissions” shall have the meaning specified in Section 4.02.

 

“SAP” shall mean the statutory accounting principles and practices prescribed or
permitted for Iowa life insurance companies by the Iowa Insurance Division.

 

“Similar Policy Form” shall have the meaning specified in Section 2.01(d).

 

“Start Date” shall mean January 1, 2009.

 

“Statutory Carrying Value” shall mean, with respect to any asset held by the
Ceding Company in the Funds Withheld Account, as of the relevant date of
determination, the amount permitted to be carried by the Ceding Company as an
admitted asset consistent with SAP, as such amount is adjusted in accordance
with Section 10.03(h).

 

“Supplementary Contracts” shall mean all supplementary contracts, whether with
or without life contingencies, issued by the Ceding Company in exchange for a
Reinsured Policy.

 

“Terminal Accounting Period” shall have the meaning specified in
Section 9.01(b).

 

6

--------------------------------------------------------------------------------


 

“Termination Effective Date” shall mean the date on which the liability of the
Reinsurer with respect to all of the Reinsured Policies is terminated pursuant
to Section 12.02(b), (c) or (d) or the effective date of the rejection of this
Agreement by any Receiver.

 

“U.S. GAAP” means accounting principles generally accepted in the United States.

 

“Weekly Assigned Hedge Costs Settlement Amount” shall have the meaning specified
in Section 9.03(e).

 

“Weekly Assigned Hedge Proceeds Settlement Amount” shall have the meaning
specified in Section 9.03(e).

 

“Weekly Hedging Acquisition Period” shall have the meaning specified in
Section 9.01(d).

 

“Weekly Hedging Acquisition Report” shall have the meaning specified in
Section 9.01(d).

 

“Weekly Hedging Proceeds Period” shall have the meaning specified in
Section 9.01(d).

 

“Weekly Hedging Proceeds Report” shall have the meaning specified in
Section 9.01(d).

 


SECTION 1.02           OTHER DEFINITIONAL PROVISIONS.


 


(A)           FOR PURPOSES OF THIS AGREEMENT, THE WORDS “HEREOF,” “HEREIN,”
“HEREBY” AND OTHER WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE,
INCLUDING ALL SCHEDULES AND EXHIBITS TO THIS AGREEMENT, UNLESS OTHERWISE
INDICATED.


 


(B)           WHENEVER THE SINGULAR IS USED HEREIN, THE SAME SHALL INCLUDE THE
PLURAL, AND WHENEVER THE PLURAL IS USED HEREIN, THE SAME SHALL INCLUDE THE
SINGULAR, WHERE APPROPRIATE.


 


(C)           THE TERM “INCLUDING” MEANS “INCLUDING BUT NOT LIMITED TO.”


 


(D)           WHENEVER USED IN THIS AGREEMENT, THE MASCULINE GENDER SHALL
INCLUDE THE FEMININE AND NEUTRAL GENDERS AND VICE VERSA.


 


(E)           THE SCHEDULES AND EXHIBITS HERETO ARE HEREBY INCORPORATED BY
REFERENCE INTO THE BODY OF THIS AGREEMENT.


 


(F)            ALL REFERENCES HEREIN TO ARTICLES, SECTIONS, SUBSECTIONS,
PARAGRAPHS, EXHIBITS AND SCHEDULES SHALL BE DEEMED REFERENCES TO ARTICLES AND
SECTIONS AND SUBSECTIONS AND PARAGRAPHS OF, AND EXHIBITS AND SCHEDULES TO, THIS
AGREEMENT UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE.


 


(G)           ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANING
WHEN USED IN ANY SCHEDULE, EXHIBIT, CERTIFICATE, REPORT OR OTHER DOCUMENTS
ATTACHED HERETO OR MADE OR DELIVERED PURSUANT HERETO UNLESS OTHERWISE DEFINED
THEREIN.

 

7

--------------------------------------------------------------------------------


 


ARTICLE II


 


COVERAGE


 


SECTION 2.01           SCOPE OF COVERAGE.


 


(A)           THIS AGREEMENT SHALL BE EFFECTIVE AS OF 12:01 A.M. ON THE
EFFECTIVE DATE.


 


(B)           THIS AGREEMENT IS AN AGREEMENT FOR INDEMNITY REINSURANCE MADE
SOLELY BETWEEN THE CEDING COMPANY AND THE REINSURER.


 


(C)           SUBJECT TO THE TERMS, CONDITIONS AND LIMITS OF THIS AGREEMENT
(INCLUDING THE EXCLUSION FROM COVERAGE OF EXCLUDED LIABILITIES), THE CEDING
COMPANY SHALL AUTOMATICALLY CEDE AND THE REINSURER SHALL AUTOMATICALLY REINSURE
THE QUOTA SHARE OF THE REINSURED LIABILITIES.


 


(D)           THE CEDING COMPANY SHALL DELIVER NOTICE TO THE REINSURER TEN
(10) BUSINESS DAYS PRIOR TO ISSUING CONTRACTS ON POLICY FORMS THAT ARE
SUBSTANTIALLY SIMILAR TO THE FORMS SET FORTH ON SCHEDULE I OR ISSUING CONTRACTS
PROVIDING SUBSTANTIALLY SIMILAR ECONOMIC BENEFITS TO POLICYHOLDERS AS TO BE
PROVIDED BY THE REINSURED POLICIES (EACH A “SIMILAR POLICY FORM”).  THE
REINSURER SHALL HAVE THE RIGHT TO AMEND SCHEDULE I TO ADD ANY SIMILAR POLICY
FORM TO SCHEDULE I AND INCLUDE CONTRACTS ON ANY SIMILAR POLICY FORM AS REINSURED
POLICIES UNDER THIS AGREEMENT.  THE CEDING COMPANY SHALL PROVIDE TO THE
REINSURER ANY ADDITIONAL INFORMATION RELATING TO ANY SIMILAR POLICY FORM OR
CONTRACTS WRITTEN ON ANY SIMILAR POLICY FORM AS IS REASONABLY REQUESTED BY THE
REINSURER FROM TIME TO TIME.


 


(E)           SUBJECT TO THE TERMS, CONDITIONS AND LIMITS OF THIS AGREEMENT
(INCLUDING THE EXCLUSION FROM COVERAGE OF EXCLUDED LIABILITIES AND EXCLUDING THE
INVESTMENT PERFORMANCE OF THE ASSETS IN THE FUNDS WITHHELD ACCOUNT), THE
REINSURER SHALL FOLLOW THE FORTUNES OF THE CEDING COMPANY, AND TO THAT END THE
REINSURER’S LIABILITY FOR THE REINSURED POLICIES SHALL BE IDENTICAL TO THAT OF
THE CEDING COMPANY AND SHALL BE SUBJECT TO THE SAME RISKS, TERMS, CONDITIONS,
INTERPRETATIONS, WAIVERS, MODIFICATIONS, ALTERATIONS AND CANCELLATIONS AS THE
RESPECTIVE INSURANCES OF THE CEDING COMPANY, SUBJECT IN EACH CASE TO THE CEDING
COMPANY’S DUTY TO ADHERE TO THE HEDGING PROCEDURES, THE PRICING METHODOLOGY AND
ITS OBLIGATIONS PURSUANT TO ARTICLE XI.


 


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE REINSURER
SHALL NOT BE LIABLE FOR ANY EXCLUDED LIABILITIES.


 


SECTION 2.02           UNDERWRITING OF POLICIES SUBJECT TO REINSURANCE.


 


(A)           THE REINSURER SHALL ONLY BE REQUIRED TO AUTOMATICALLY REINSURE
POLICIES WHICH HAVE BEEN UNDERWRITTEN IN ACCORDANCE WITH THE PRICING
METHODOLOGY.


 


(B)           THE CEDING COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE REINSURER, MAKE ANY CHANGES TO THE PRICING METHODOLOGY AS IT RELATES TO THE
REINSURED POLICIES WHICH ARE MATERIAL TO THE BUSINESS REINSURED UNDER THIS
AGREEMENT.  ANY POLICIES WRITTEN BY THE CEDING COMPANY AFTER ANY SUCH CHANGES
ARE MADE TO THE PRICING METHODOLOGY WITHOUT THE PRIOR

 

8

--------------------------------------------------------------------------------


 


WRITTEN CONSENT OF THE REINSURER SHALL ONLY BE REINSURED POLICIES HEREUNDER IF
THE REINSURER CONSENTS TO INCLUDING SUCH POLICIES AS REINSURED POLICIES.


 


SECTION 2.03           RETENTION.  THE CEDING COMPANY SHALL RETAIN, NET AND
UNREINSURED, AT ITS OWN RISK AND LIABILITY, EIGHTY PERCENT (80%) OF THE
LIABILITIES WITH RESPECT TO EACH OF THE REINSURED POLICIES, AND THE CEDING
COMPANY SHALL NOT TRANSFER, ASSIGN, CONVEY, REINSURE OR OTHERWISE DISPOSE OF ITS
SHARE OF THE LIABILITIES WITH RESPECT TO THE REINSURED POLICIES WITHOUT THE
PRIOR WRITTEN CONSENT OF THE REINSURER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD; PROVIDED THAT THE CEDING COMPANY MAY REINSURE ANY OR ALL OF SUCH
RETENTION TO A WHOLLY-OWNED SUBSIDIARY OF THE CEDING COMPANY IF: (A) SUCH
WHOLLY-OWNED SUBSIDIARY OF THE CEDING COMPANY IS CONTRACTUALLY REQUIRED TO
RETAIN SUCH AMOUNTS AT ITS OWN RISK AND LIABILITY WITHOUT THE BENEFIT OF
REINSURANCE AND (B) THE CEDING COMPANY CONTINUES TO PROVIDE ALL CLAIM MANAGEMENT
AND ADMINISTRATION SERVICES WITH RESPECT TO SUCH POLICIES RETAINED BY SUCH
WHOLLY-OWNED SUBSIDIARY OF THE CEDING COMPANY IN ACCORDANCE WITH ARTICLE XI.


 


SECTION 2.04           POLICY CHANGES.


 


(A)           THE CEDING COMPANY WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE REINSURER, TERMINATE, AMEND, MODIFY OR WAIVE ANY PROVISION OR PROVISIONS OF
THE REINSURED POLICIES WHICH ARE MATERIAL TO THE BUSINESS REINSURED UNDER THIS
AGREEMENT.


 


(B)           ANY SUCH TERMINATIONS, AMENDMENTS, MODIFICATIONS OR WAIVERS MADE
WITHOUT THE PRIOR WRITTEN CONSENT OF THE REINSURER SHALL BE DISREGARDED FOR
PURPOSES OF THIS AGREEMENT, AND THE REINSURANCE WITH RESPECT TO THE AFFECTED
POLICY WILL CONTINUE AS IF SUCH TERMINATION, AMENDMENT, MODIFICATION OR WAIVER
HAD NOT BEEN MADE.


 


SECTION 2.05           REINSTATEMENT OF SURRENDERED POLICIES.  IF A REINSURED
POLICY THAT HAS BEEN SURRENDERED IS REINSTATED ACCORDING TO ITS TERMS AND THE
CEDING COMPANY’S REINSTATEMENT POLICIES, THE REINSURER WILL, UPON NOTIFICATION,
AUTOMATICALLY REINSTATE THE REINSURANCE WITH RESPECT TO SUCH REINSURED POLICY;
PROVIDED, THAT, TO THE EXTENT THAT THE REINSTATEMENT OF SUCH REINSURED POLICY
REQUIRES PAYMENT OF PREMIUMS IN ARREARS OR REIMBURSEMENT OF CLAIMS PAID, THE
CEDING COMPANY SHALL PAY TO THE REINSURER ALL REINSURANCE PREMIUMS IN ARREARS
AND THE QUOTA SHARE OF ALL REIMBURSEMENTS OF CLAIMS PAID ON SUCH REINSURED
POLICY.


 


SECTION 2.06           MISSTATEMENT OF FACT.  IN THE EVENT OF A CHANGE IN THE
AMOUNT PAYABLE UNDER A REINSURED POLICY DUE TO A MISSTATEMENT IN FACT, THE
REINSURER’S LIABILITY WITH RESPECT TO SUCH REINSURED POLICY WILL CHANGE
PROPORTIONATELY. THE REINSURED POLICY WILL BE REWRITTEN FROM COMMENCEMENT ON THE
BASIS OF THE ADJUSTED AMOUNTS USING PREMIUMS AND SUCH OTHER TERMS BASED ON THE
CORRECT FACTS, AND THE PROPER ADJUSTMENT FOR THE DIFFERENCE IN REINSURANCE
PREMIUMS, WITHOUT INTEREST, WILL BE MADE.


 


SECTION 2.07           PROGRAMS OF INTERNAL REPLACEMENT.  THE CEDING COMPANY
SHALL NOT SOLICIT, OR ALLOW ITS AFFILIATES TO SOLICIT, DIRECTLY OR INDIRECTLY,
POLICY HOLDERS OF THE REINSURED POLICIES IN CONNECTION WITH ANY PROGRAM OF
INTERNAL REPLACEMENT.  THE TERM “PROGRAM OF INTERNAL REPLACEMENT” MEANS ANY
PROGRAM SPONSORED OR SUPPORTED BY THE CEDING COMPANY OR ANY OF ITS AFFILIATES
THAT IS OFFERED TO A CLASS OF POLICY OWNERS AND IN WHICH A REINSURED POLICY OR A
PORTION

 

9

--------------------------------------------------------------------------------


 


OF A REINSURED POLICY IS EXCHANGED FOR ANOTHER POLICY THAT IS WRITTEN BY THE
CEDING COMPANY OR ANY AFFILIATE OF THE CEDING COMPANY OR ANY SUCCESSOR OR
ASSIGNEE OF ANY OF THEM.


 


ARTICLE III


 


REINSURED PREMIUMS


 


SECTION 3.01           REINSURANCE PREMIUMS.  THE PAYMENT OF REINSURANCE
PREMIUMS IS A CONDITION PRECEDENT TO THE LIABILITY OF THE REINSURER UNDER THIS
AGREEMENT.  THE CEDING COMPANY SHALL PAY TO THE REINSURER THE QUOTA SHARE OF THE
GROSS PREMIUMS RECEIVED BY THE CEDING COMPANY WITH RESPECT TO THE REINSURED
POLICIES (THE “REINSURANCE PREMIUMS”).  SUCH REINSURANCE PREMIUMS SHALL BE
PAYABLE IN ACCORDANCE WITH SECTION 9.03.


 


ARTICLE IV


 


POLICY EXPENSES


 


SECTION 4.01           COMMISSIONS, MARKETING FEE AND POLICY ISSUANCE FEE.  IN
CONNECTION WITH THE ISSUANCE OF EACH REINSURED POLICY, THE REINSURER SHALL PAY
TO THE CEDING COMPANY AN EXPENSE ALLOWANCE RELATED TO SUCH REINSURED POLICY IN
AN AMOUNT EQUAL TO (A) THE QUOTA SHARE OF INITIAL COMMISSIONS SET FORTH ON
SCHEDULE IV MULTIPLIED BY GROSS PREMIUMS RECEIVED BY THE CEDING COMPANY WITH
RESPECT TO SUCH REINSURED POLICY (THE “COMMISSIONS”) PLUS (B) A MARKETING
EXPENSE ALLOWANCE EQUAL TO THE QUOTA SHARE OF ONE PERCENT (1.00%) OF GROSS
PREMIUMS RECEIVED BY THE CEDING COMPANY UPON THE ISSUANCE OF SUCH REINSURED
POLICY (THE “MARKETING FEE”) PLUS (C) A PER POLICY ISSUANCE FEE EQUAL TO THE
QUOTA SHARE OF $250 (THE “POLICY ISSUANCE FEE”).


 


SECTION 4.02           RENEWAL COMMISSIONS.  SUBJECT TO THE TERMS SET FORTH ON
SCHEDULE IV, UPON THE RENEWAL DATES SET FORTH ON SCHEDULE IV, THE REINSURER
SHALL PAY TO THE CEDING COMPANY THE QUOTA SHARE OF THE RESPECTIVE RENEWAL
COMMISSIONS SET FORTH ON SCHEDULE IV MULTIPLIED BY GROSS PREMIUMS RECEIVED BY
THE CEDING COMPANY UPON THE ORIGINAL ISSUANCE OF SUCH REINSURED POLICY (THE
“RENEWAL COMMISSIONS”).


 


SECTION 4.03           ADMINISTRATION FEE.  ON A MONTHLY BASIS, THE REINSURER
SHALL PAY TO THE CEDING COMPANY AN EXPENSE ALLOWANCE RELATED TO ALL REINSURED
POLICIES (THE “ADMINISTRATION FEE” AND, TOGETHER WITH THE COMMISSIONS, THE
MARKETING FEES, THE POLICY ISSUANCE FEES AND THE RENEWAL COMMISSIONS, THE
“POLICY EXPENSES”) IN AN AMOUNT EQUAL TO THE QUOTA SHARE OF (A) $4.00 MULTIPLIED
BY (B) (I) THE NUMBER OF REINSURED POLICIES IN FORCE ON THE FIRST DAY OF THE
RELEVANT MONTH PLUS THE NUMBER OF REINSURED POLICIES IN FORCE ON THE LAST DAY OF
THE RELEVANT MONTH, DIVIDED BY (II) TWO (2).  A THREE PERCENT (3%) PER ANNUM
INFLATION FACTOR WILL BE ADDED TO THE ADMINISTRATION FEE COMMENCING ON THE FIRST
ANNIVERSARY OF THIS AGREEMENT.  THE POLICY EXPENSES SHALL BE PAYABLE BY THE
REINSURER TO THE CEDING COMPANY IN ACCORDANCE WITH SECTION 9.03.

 

10

--------------------------------------------------------------------------------



 


ARTICLE V


 


C-4 RISK CHARGE


 


SECTION 5.01           C-4 RISK CHARGE.  THE REINSURER WILL REIMBURSE THE CEDING
COMPANY FOR THE ECONOMIC COST OF FUNDING THE STATUTORY RISK-BASED-CAPITAL
ASSOCIATED WITH C-4 RISK (THE “C-4 RISK CHARGE”) QUARTERLY IN AN AMOUNT EQUAL TO
17 BASIS POINTS PER ANNUM (0.17%) MULTIPLIED BY THE AVERAGE OF CEDED RESERVES
DURING THE RELEVANT QUARTERLY PERIOD.  THE C-4 RISK CHARGE SHALL BE PAYABLE IN
ACCORDANCE WITH SECTION 9.03.


 


ARTICLE VI


 


GUARANTY FUND ASSESSMENTS


 


SECTION 6.01           GUARANTY FUND ASSESSMENTS.  THE REINSURER SHALL REIMBURSE
THE CEDING COMPANY FOR THE QUOTA SHARE OF ANY GUARANTY FUND ASSESSMENTS PAID BY
THE CEDING COMPANY WITH RESPECT TO ANY REINSURED POLICY.  TO THE EXTENT THERE IS
ANY RECOVERY OF GUARANTY FUND ASSESSMENTS PAID BY THE REINSURER, THE CEDING
COMPANY SHALL PROMPTLY PAY THE QUOTA SHARE OF SUCH RECOVERY TO THE REINSURER.


 


ARTICLE VII


 


HEDGING


 


SECTION 7.01           ACQUISITION OF HEDGES; PAYMENTS.


 


(A)           IN ACCORDANCE WITH THE HEDGING PROCEDURES, THE CEDING COMPANY
SHALL PURCHASE DERIVATIVES IN CONNECTION WITH THE REINSURED POLICIES (THE
“HEDGES”), PRIMARILY IN THE FORM OF EQUITY INDEX CALL OPTIONS, TO HEDGE THE
INDEX RISK ASSOCIATED WITH THE REINSURED POLICIES.  THE CEDING COMPANY SHALL
ASSIGN TO THE REINSURER A FRACTIONAL INTEREST IN THE GROSS PROCEEDS IN RESPECT
OF THE HEDGES PURCHASED IN AN AMOUNT SUFFICIENT TO HEDGE THE INDEX RISK
ASSOCIATED WITH THE QUOTA SHARE OF THE REINSURED POLICIES (SUCH FRACTIONAL
INTEREST, THE “ASSIGNED HEDGE INTEREST PROPORTION”).  SUCH ASSIGNMENT SHALL
OCCUR AUTOMATICALLY, WITHOUT FURTHER ACTION ON THE PART OF EITHER PARTY TO THIS
AGREEMENT, UPON THE PURCHASE BY THE CEDING COMPANY OF ANY HEDGE IN ACCORDANCE
WITH THE HEDGING PROCEDURES OR, IN THE CASE OF ANY HEDGES ENTERED INTO PRIOR TO
THE DATE HEREOF, AS OF THE DATE HEREOF.


 


(B)           THE CEDING COMPANY SHALL PAY TO THE REINSURER ANY ASSIGNED HEDGE
PROCEEDS AMOUNTS, AND THE REINSURER SHALL PAY TO THE CEDING COMPANY ANY ASSIGNED
HEDGE COSTS AMOUNTS, IN EACH CASE, IN ACCORDANCE WITH SECTION 9.03.  THE CEDING
COMPANY SHALL ACT AS THE AGENT FOR THE REINSURER IN MAKING PAYMENTS AND
COLLECTING PROCEEDS WITH RESPECT TO THE ASSIGNED HEDGE INTEREST PROPORTION OF
EACH HEDGE.


 


(C)           FOR THE AVOIDANCE OF DOUBT, IN THE EVENT THAT THERE ARE ASSIGNED
HEDGE PROCEEDS AMOUNTS WITH RESPECT TO A HEDGE FOR A WEEKLY HEDGING PROCEEDS
PERIOD AND THE CEDING COMPANY FAILS TO MAKE A CORRESPONDING WEEKLY ASSIGNED
HEDGE PROCEEDS SETTLEMENT AMOUNT PAYMENT, THE REINSURER SHALL HAVE THE RIGHT TO
SETOFF THE AMOUNT OF SUCH PAYMENT AGAINST ANY AMOUNTS OWED TO THE CEDING COMPANY
HEREUNDER.

 

11

--------------------------------------------------------------------------------


 


SECTION 7.02           HEDGING STANDARDS.


 


(A)           THE CEDING COMPANY SHALL USE REASONABLE CARE IN ITS HEDGING
ACTIVITIES WITH RESPECT TO THE REINSURED POLICIES, AND SUCH ACTIVITIES SHALL BE
(I) CONSISTENT WITH THE HEDGING PROCEDURES, (II) CONSISTENT WITH THE CEDING
COMPANY’S HEDGING STRATEGIES WITH RESPECT TO INDEX ANNUITY CONTRACTS ISSUED BY
THE CEDING COMPANY, INCLUDING WITH RESPECT TO COUNTERPARTY EXPOSURE, AND
(III) NO LESS FAVORABLE THAN THE HEDGING ACTIVITIES USED BY THE CEDING COMPANY
WITH RESPECT TO INDEX ANNUITY CONTRACTS ISSUED BY THE CEDING COMPANY THAT ARE
NOT REINSURED POLICIES.  IN ADDITION, THE CEDING COMPANY SHALL NOT TREAT THE
HEDGES IN ANY RESPECT IN A MANNER THAT IS DIFFERENT THAN THE MANNER IN WHICH IT
TREATS THE HEDGES IT ENTERS INTO WITH RESPECT TO INDEX ANNUITY CONTRACTS ISSUED
BY THE CEDING COMPANY THAT ARE NOT REINSURED POLICIES.


 


(B)           THE CEDING COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE REINSURER, (I) MAKE ANY CHANGES TO THE HEDGING PROCEDURES AS THEY RELATE TO
HEDGING THE REINSURER’S RISK HEREUNDER OR (II) ASSIGN OR OTHERWISE TRANSFER ANY
INTEREST OR OBLIGATION IN OR UNDER ANY HEDGE.


 


(C)           THE CEDING COMPANY SHALL CONSULT WITH THE REINSURER WITH RESPECT
TO THE SELECTION OF COUNTERPARTIES FOR THE HEDGES.


 


ARTICLE VIII


 


CLAIMS AND ANNUITIZATIONS


 


SECTION 8.01           CLAIMS PAYMENT.  SUBJECT TO SECTION 8.02, THE REINSURER
SHALL PAY TO THE CEDING COMPANY THE QUOTA SHARE OF THE CLAIMS PAID BY THE CEDING
COMPANY IN ACCORDANCE WITH SECTION 9.03.  “CLAIMS” WILL CONSIST OF CLAIMS, NET
OF APPLICABLE SURRENDER CHARGES, IF ANY, FOR BENEFITS RELATED TO PARTIAL
SURRENDERS, FULL SURRENDERS, DEATH CLAIMS AND OTHER CONTRACTUAL BENEFITS UNDER
THE REINSURED POLICIES AND INCURRED ON OR AFTER THE EFFECTIVE DATE.  CLAIMS
SHALL NOT INCLUDE ANY ANNUITIZATION PAYMENTS, EXCLUDED LIABILITIES OR ANY
LIABILITIES OTHER THAN THE REINSURED LIABILITIES.


 


SECTION 8.02           CLAIMS SETTLEMENT.


 


(A)           THE CEDING COMPANY IS RESPONSIBLE FOR THE SETTLEMENT OF CLAIMS IN
ACCORDANCE WITH ARTICLE XI, APPLICABLE LAW AND POLICY TERMS.


 


(B)           THE CEDING COMPANY WILL NOTIFY THE REINSURER PROMPTLY OF ITS
INTENTION TO INVESTIGATE, CONTEST, COMPROMISE OR LITIGATE ANY CLAIM INVOLVING A
REINSURED POLICY (ANY SUCH CLAIM, A “CONTESTED CLAIM”).  THE CEDING COMPANY WILL
PROVIDE THE REINSURER ALL RELEVANT INFORMATION AND DOCUMENTS, AS SUCH BECOME
AVAILABLE, PERTAINING TO CONTESTED CLAIMS AND WILL PROMPTLY REPORT ANY
DEVELOPMENTS DURING THE REINSURER’S REVIEW.


 


(C)           SUBJECT TO SECTION 2.01(F) RELATING TO EXCLUDED LIABILITIES, THE
REINSURER WILL REIMBURSE THE CEDING COMPANY FOR ITS QUOTA SHARE OF THE
REASONABLE EXPENSES OF ANY CONTEST OR COMPROMISE OF A CLAIM, AND WILL SHARE IN
THE REDUCTION OF LIABILITY IN THE SAME PROPORTION.  IF THE REINSURER SO ELECTS,
IT MAY DISCHARGE ITS LIABILITY WITH RESPECT TO ANY CONTESTED CLAIM BY PAYING TO
THE CEDING COMPANY ITS QUOTA SHARE OF SUCH CLAIM AS ORIGINALLY PRESENTED

 

12

--------------------------------------------------------------------------------


 


TO THE CEDING COMPANY AND, THEREAFTER, WILL HAVE NO OBLIGATION TO THE CEDING
COMPANY FOR REIMBURSEMENT OF EXPENSES RELATED TO THE CONTEST OF SUCH CLAIM AND
WILL NOT SHARE IN ANY SUBSEQUENT REDUCTION IN LIABILITY RELATING TO SUCH CLAIM.


 


(D)           IF THE REINSURER DOES NOT ELECT TO DISCHARGE ITS LIABILITY WITH
RESPECT TO ANY CONTESTED CLAIM AS SET FORTH IN SECTION 8.02(C), THE CEDING
COMPANY WILL PROMPTLY ADVISE THE REINSURER OF ALL SIGNIFICANT DEVELOPMENTS,
INCLUDING NOTICE OF LEGAL PROCEEDINGS (INCLUDING, BUT NOT LIMITED TO, CONSUMER
COMPLAINTS OR ACTIONS BY GOVERNMENTAL AUTHORITIES) INITIATED IN CONNECTION WITH
SUCH CONTESTED CLAIM.


 


SECTION 8.03           RECOVERIES.  SUBJECT TO SECTION 8.02(C), IF THE CEDING
COMPANY OBTAINS ANY RECOVERIES IN RESPECT OF A CLAIM PAID BY IT IN ACCORDANCE
WITH THE TERMS OF ANY REINSURED POLICY, THE CEDING COMPANY SHALL PROMPTLY PAY TO
THE REINSURER THE QUOTA SHARE OF SUCH RECOVERIES.


 


SECTION 8.04           ANNUITIZATIONS.  IN THE EVENT THAT A REINSURED POLICY IS
ANNUITIZED UNDER THE CONTRACT PROVISIONS OF SUCH POLICY (EACH AN
“ANNUITIZATION”), THE CEDING COMPANY SHALL CONVERT SUCH REINSURED POLICY TO ONE
OR MORE SUPPLEMENTARY CONTRACTS.  AT THE TIME OF SUCH CONVERSION, THE REINSURER
SHALL PAY TO THE CEDING COMPANY AN AMOUNT EQUAL TO THE QUOTA SHARE OF THE POLICY
SURRENDER VALUE OF SUCH REINSURED POLICY AS OF THE TIME OF THE CONVERSION (AN
“ANNUITIZATION PAYMENT”) IN ACCORDANCE WITH SECTION 9.03.  UPON THE
ANNUITIZATION OF A REINSURED POLICY, THE DEFERRED ANNUITY CONTRACT, INCLUDING
ANY AMENDMENTS, RIDERS OR ENDORSEMENTS ATTACHED THERETO AND ANY ASSOCIATED
SUPPLEMENTARY CONTRACTS, COMPRISING SUCH REINSURED POLICY SHALL CEASE TO BE A
REINSURED POLICY UNDER THIS AGREEMENT, AND, WITH THE EXCEPTION OF THE
ANNUITIZATION PAYMENT DESCRIBED IN THIS SECTION 8.04, THE REINSURER WILL HAVE NO
FURTHER LIABILITY WITH RESPECT TO SUCH DEFERRED ANNUITY CONTRACT, ANY
AMENDMENTS, RIDERS OR ENDORSEMENTS ATTACHED THERETO OR ANY ASSOCIATED
SUPPLEMENTARY CONTRACTS.


 


ARTICLE IX


 


REPORTING AND SETTLEMENTS


 


SECTION 9.01           CEDING COMPANY REPORTING.


 


(A)           WITHIN EIGHT (8) BUSINESS DAYS FOLLOWING THE END OF EACH CALENDAR
MONTH OTHER THAN A CALENDAR MONTH FOLLOWING WHICH A QUARTERLY ACCOUNTING REPORT
WILL BE DELIVERED UNDER SECTION 9.01(B), THE CEDING COMPANY SHALL DELIVER TO THE
REINSURER AN ACCOUNTING REPORT (A “MONTHLY ACCOUNTING REPORT”) SUBSTANTIALLY IN
THE FORM SET FORTH IN EXHIBIT A FOR THE IMMEDIATELY PRECEDING CALENDAR MONTH (A
“MONTHLY ACCOUNTING PERIOD”).


 


(B)           WITHIN EIGHT (8) BUSINESS DAYS FOLLOWING THE END OF EACH CALENDAR
QUARTER AND ANY TERMINATION EFFECTIVE DATE, THE CEDING COMPANY SHALL DELIVER TO
THE REINSURER AN ACCOUNTING REPORT (A “QUARTERLY ACCOUNTING REPORT”)
SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT B FOR THE IMMEDIATELY PRECEDING
CALENDAR QUARTER (A “QUARTERLY ACCOUNTING PERIOD”) OR, IN THE CASE OF
TERMINATION, THE PERIOD FROM THE END OF THE IMMEDIATELY PRECEDING QUARTERLY
ACCOUNTING PERIOD TO THE DATE ON WHICH THIS AGREEMENT IS TERMINATED (THE
“TERMINAL ACCOUNTING PERIOD”), AS APPLICABLE.

 

13

--------------------------------------------------------------------------------


 


(C)           WITHIN EIGHT (8) BUSINESS DAYS FOLLOWING THE END OF EACH MONTHLY
ACCOUNTING PERIOD, THE CEDING COMPANY SHALL DELIVER TO THE REINSURER A REPORT OF
THE REINSURED POLICIES (A “REINSURED POLICIES REPORT”) SUBSTANTIALLY IN THE FORM
SET FORTH IN EXHIBIT C AND SERIATIM INFORMATION WITH RESPECT TO EACH OF THE
REINSURED POLICIES WHICH SHALL BE REDACTED SUCH THAT IT DOES NOT INCLUDE
INFORMATION IDENTIFIABLE TO AN INDIVIDUAL POLICYHOLDER.


 


(D)           ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE LAST BUSINESS DAY OF
EACH CALENDAR WEEK, THE CEDING COMPANY SHALL DELIVER TO THE REINSURER A REPORT
(A “WEEKLY HEDGING ACQUISITION REPORT”) SUBSTANTIALLY IN THE FORM SET FORTH IN
EXHIBIT D FOR SUCH CALENDAR WEEK (A “WEEKLY HEDGING ACQUISITION PERIOD”).  ON
THE SECOND (2ND) BUSINESS DAY OF EACH CALENDAR WEEK, THE CEDING COMPANY SHALL
DELIVER TO THE REINSURER A REPORT (A “WEEKLY HEDGING PROCEEDS REPORT”)
SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT E FOR THE IMMEDIATELY PRECEDING
CALENDAR WEEK (A “WEEKLY HEDGING PROCEEDS PERIOD”).


 


(E)           WITHIN EIGHT (8) BUSINESS DAYS FOLLOWING THE END OF EACH MONTHLY
ACCOUNTING PERIOD, THE CEDING COMPANY SHALL DELIVER TO THE REINSURER A REPORT OF
THE HEDGES IN SUBSTANTIALLY THE FORM SET FORTH IN EXHIBIT F.


 


(F)            WITHIN THREE (3) BUSINESS DAYS FOLLOWING THE PREPARATION THEREOF
BY THE CEDING COMPANY, AND AT LEAST ONCE FOR EACH QUARTERLY ACCOUNTING PERIOD
(WHICH SHALL BE DELIVERED NO LATER THAN TWENTY-FIVE (25) CALENDAR DAYS FOLLOWING
THE END OF THE RELEVANT QUARTERLY ACCOUNTING PERIOD), THE CEDING COMPANY SHALL
DELIVER TO THE REINSURER A REPORT (THE “HEDGING EFFECTIVENESS REPORT”)
SUBSTANTIALLY IN THE FORM OF EXHIBIT G WHICH DEMONSTRATES THE EFFECTIVENESS OF
THE HEDGES ON AN AGGREGATE BASIS AS A HEDGE AGAINST THE INDEX RISK ASSOCIATED
WITH THE QUOTA SHARE OF THE REINSURED POLICIES.  UPON THE REASONABLE REQUEST OF
THE REINSURER, THE CEDING COMPANY SHALL (I) MAKE AVAILABLE TO THE REINSURER
EMPLOYEES AND OFFICERS OF THE CEDING COMPANY KNOWLEDGEABLE ABOUT THE HEDGES AND
THE HEDGING EFFECTIVENESS REPORT AND (II) PROVIDE TO THE REINSURER INFORMATION
RELATED TO THE HEDGES OR THE HEDGING EFFECTIVENESS REPORT.


 


(G)           THE CEDING COMPANY SHALL DELIVER TO THE REINSURER (I) A COPY OF
ITS UNAUDITED ANNUAL STATEMENT (BLUE BOOK) WITHIN EIGHT (8) BUSINESS DAYS
FOLLOWING THE FILING THEREOF WITH THE IOWA INSURANCE DIVISION BUT NO LATER THAN
MARCH 1 OF EACH YEAR, (II) A COPY OF ITS AUDITED ANNUAL STATUTORY FINANCIAL
STATEMENTS WITHIN EIGHT (8) BUSINESS DAYS FOLLOWING THE FILING THEREOF WITH THE
IOWA INSURANCE DIVISION BUT NO LATER THAN JUNE 1 OF EACH YEAR, (III) A COPY OF
ITS UNAUDITED QUARTERLY STATUTORY FINANCIAL STATEMENTS WITHIN EIGHT (8) BUSINESS
DAYS FOLLOWING THE FILING THEREOF WITH THE IOWA INSURANCE DIVISION BUT NO LATER
THAN FORTY-FIVE (45) CALENDAR DAYS AFTER THE END OF EACH CALENDAR QUARTER,
(IV) A COPY OF THE AUDITED ANNUAL FINANCIAL STATEMENTS OF AMERICAN EQUITY
INVESTMENT LIFE HOLDING CO. WITHIN EIGHT (8) BUSINESS DAYS FOLLOWING THE FILING
THEREOF WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION BUT NO LATER
THAN MARCH 31 OF EACH YEAR AND (V) A COPY OF THE UNAUDITED QUARTERLY FINANCIAL
STATEMENTS OF AMERICAN EQUITY INVESTMENT LIFE HOLDING CO. WITHIN EIGHT
(8) BUSINESS DAYS FOLLOWING THE FILING THEREOF WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION BUT NO LATER THAN MAY 31, AUGUST 31 AND NOVEMBER 30 OF
EACH YEAR, AS APPLICABLE.

 

14

--------------------------------------------------------------------------------


 


(H)           UPON REQUEST, THE CEDING COMPANY WILL PROMPTLY PROVIDE THE
REINSURER WITH ANY ADDITIONAL INFORMATION RELATED TO THE REINSURED POLICIES
WHICH THE REINSURER REQUIRES IN ORDER TO COMPLETE ITS FINANCIAL STATEMENTS.


 


(I)            THE CEDING COMPANY ACKNOWLEDGES THAT TIMELY AND CORRECT
COMPLIANCE WITH THE REPORTING REQUIREMENTS OF THIS AGREEMENT ARE A MATERIAL
ELEMENT OF THE CEDING COMPANY’S RESPONSIBILITIES HEREUNDER AND AN IMPORTANT
BASIS OF THE REINSURER’S ABILITY TO REINSURE THE RISKS HEREUNDER.  CONSISTENT
AND MATERIAL NON-COMPLIANCE WITH REPORTING REQUIREMENTS, INCLUDING EXTENDED
DELAYS, WILL CONSTITUTE A MATERIAL BREACH OF THE TERMS OF THIS AGREEMENT.


 


SECTION 9.02           REINSURER REPORTING.  THE REINSURER SHALL DELIVER TO THE
CEDING COMPANY (A) A COPY OF ITS AUDITED ANNUAL STATUTORY FINANCIAL STATEMENTS
OR UNAUDITED ANNUAL STATUTORY FINANCIAL STATEMENTS, IN EACH CASE, WITHIN EIGHT
(8) BUSINESS DAYS FOLLOWING THE FILING THEREOF WITH THE BERMUDA MONETARY
AUTHORITY, WHICH FILING IS DUE BY APRIL 30 OF EACH YEAR, AND (B) A COPY OF ITS
UNAUDITED QUARTERLY STATUTORY FINANCIAL STATEMENTS WITHIN EIGHT (8) BUSINESS
DAYS AFTER THE COMPLETION THEREOF BUT NO LATER THAN SIXTY (60) CALENDAR DAYS
AFTER THE END OF EACH QUARTER.


 


SECTION 9.03           SETTLEMENTS.


 


(A)           UNTIL SUCH TIME THAT CREDIT FOR REINSURANCE IS NOT PROVIDED
THROUGH THE FUNDS WITHHELD ACCOUNT AS SPECIFIED IN SECTION 10.02(A), A DAILY
SETTLEMENT AMOUNT SHALL BE CALCULATED ON EACH BUSINESS DAY BY THE CEDING COMPANY
ON THE BASIS OF REINSURANCE PREMIUMS RECEIVED WITH RESPECT TO REINSURED POLICIES
ISSUED DURING THE PREVIOUS BUSINESS DAY, COMMISSIONS, MARKETING FEES AND POLICY
ISSUANCE FEES WITH RESPECT TO REINSURED POLICIES ISSUED DURING THE PREVIOUS
BUSINESS DAY, RENEWAL COMMISSIONS WITH RESPECT TO REINSURED POLICIES WHOSE
RENEWAL DATES (AS DETERMINED IN ACCORDANCE WITH SCHEDULE IV) OCCURRED DURING THE
PREVIOUS BUSINESS DAY, CLAIMS PAID BY THE CEDING COMPANY DURING THE PREVIOUS
BUSINESS DAY AND ANNUITIZATION PAYMENTS WITH RESPECT TO ANNUITIZATIONS OCCURRING
DURING THE PREVIOUS BUSINESS DAY.  ON EACH BUSINESS DAY, THE CEDING COMPANY
SHALL EFFECTUATE THE PAYMENT OF SUCH DAILY SETTLEMENT AMOUNT BY (I) DEPOSITING
SUCH REINSURANCE PREMIUMS, NET OF ANY COMMISSIONS, MARKETING FEES, POLICY
ISSUANCE FEES AND RENEWAL COMMISSIONS THEN DUE, INTO THE FUNDS WITHHELD ACCOUNT
AND (II) WITHDRAWING THE ANNUITIZATION PAYMENTS AND THE QUOTA SHARE OF SUCH
CLAIMS FROM THE FUNDS WITHHELD ACCOUNT.


 


(B)           THE NET BALANCE PAYABLE UNDER THIS AGREEMENT FOR EACH MONTHLY
ACCOUNTING PERIOD (AS SET FORTH IN THE APPLICABLE MONTHLY ACCOUNTING REPORT, THE
“MONTHLY NET SETTLEMENT AMOUNT”) SHALL BE PAYABLE AS FOLLOWS:


 

(I)            IF THE MONTHLY NET SETTLEMENT AMOUNT INDICATED IN THE MONTHLY
ACCOUNTING REPORT IS POSITIVE, THE CEDING COMPANY SHALL DEPOSIT SUCH AMOUNT INTO
THE FUNDS WITHHELD ACCOUNT, OR, IF A FUNDS WITHHELD ACCOUNT IS NOT BEING USED TO
PROVIDE CREDIT FOR REINSURANCE, PAY SUCH AMOUNT TO THE REINSURER, ON THE DATE OF
DELIVERY OF THE MONTHLY ACCOUNTING REPORT TO THE REINSURER; OR

 

15

--------------------------------------------------------------------------------


 

(II)           IF THE MONTHLY NET SETTLEMENT AMOUNT INDICATED IN THE MONTHLY
ACCOUNTING REPORT IS NEGATIVE, THE CEDING COMPANY SHALL WITHDRAW THE ABSOLUTE
VALUE OF SUCH NEGATIVE AMOUNT FROM THE FUNDS WITHHELD ACCOUNT ON THE DATE THAT
IS FIVE (5) BUSINESS DAYS FOLLOWING THE DELIVERY OF THE MONTHLY ACCOUNTING
REPORT TO THE REINSURER; PROVIDED, THAT IF THE ABSOLUTE VALUE OF SUCH NEGATIVE
MONTHLY NET SETTLEMENT AMOUNT IS GREATER THAN THE STATUTORY CARRYING VALUE OF
THE ASSETS IN THE FUNDS WITHHELD ACCOUNT AS OF THE LAST DAY OF THE RELEVANT
MONTHLY ACCOUNTING PERIOD, THEN THE REINSURER SHALL PAY THE AMOUNT OF SUCH
DIFFERENCE TO THE CEDING COMPANY NO LATER THAN EIGHT (8) BUSINESS DAYS AFTER THE
RECEIPT BY THE REINSURER OF THE APPLICABLE MONTHLY ACCOUNTING REPORT.

 


(C)           THE NET BALANCE PAYABLE UNDER THIS AGREEMENT FOR EACH QUARTERLY
ACCOUNTING PERIOD AND ANY TERMINAL ACCOUNTING PERIOD (AS SET FORTH IN THE
APPLICABLE QUARTERLY ACCOUNTING REPORT, THE “QUARTERLY NET SETTLEMENT AMOUNT”)
SHALL BE PAYABLE AS FOLLOWS:


 

(I)            IF THE QUARTERLY NET SETTLEMENT AMOUNT INDICATED IN THE QUARTERLY
ACCOUNTING REPORT IS POSITIVE, THE CEDING COMPANY SHALL DEPOSIT SUCH AMOUNT INTO
THE FUNDS WITHHELD ACCOUNT, OR, IF A FUNDS WITHHELD ACCOUNT IS NOT BEING USED TO
PROVIDE CREDIT FOR REINSURANCE, PAY SUCH AMOUNT TO THE REINSURER, ON THE DATE OF
DELIVERY OF THE QUARTERLY ACCOUNTING REPORT TO THE REINSURER; AND

 

(II)           IF THE QUARTERLY NET SETTLEMENT AMOUNT INDICATED IN THE QUARTERLY
ACCOUNTING REPORT IS NEGATIVE, THE CEDING COMPANY SHALL WITHDRAW THE ABSOLUTE
VALUE OF SUCH NEGATIVE AMOUNT FROM THE FUNDS WITHHELD ACCOUNT ON THE DATE THAT
IS FIVE (5) BUSINESS DAYS FOLLOWING THE DELIVERY OF THE QUARTERLY ACCOUNTING
REPORT TO THE REINSURER; PROVIDED, THAT IF THE ABSOLUTE VALUE OF SUCH NEGATIVE
QUARTERLY NET SETTLEMENT AMOUNT IS GREATER THAN THE STATUTORY CARRYING VALUE OF
THE ASSETS IN THE FUNDS WITHHELD ACCOUNT AS OF THE LAST DAY OF THE RELEVANT
QUARTERLY ACCOUNTING PERIOD, THEN THE REINSURER SHALL PAY THE AMOUNT OF SUCH
DIFFERENCE TO THE CEDING COMPANY NO LATER THAN EIGHT (8) BUSINESS DAYS AFTER THE
RECEIPT BY THE REINSURER OF THE APPLICABLE QUARTERLY ACCOUNTING REPORT.

 


(D)           THE FUNDS WITHHELD ADJUSTMENT PAYABLE UNDER THIS AGREEMENT FOR
EACH QUARTERLY ACCOUNTING PERIOD AND ANY TERMINAL ACCOUNTING PERIOD (AS SET
FORTH IN THE APPLICABLE QUARTERLY ACCOUNTING REPORT) SHALL BE PAYABLE AS
FOLLOWS:


 

(I)            IF THE FUNDS WITHHELD ADJUSTMENT IS POSITIVE, THE REINSURER SHALL
DEPOSIT PERMITTED ASSETS WITH A STATUTORY CARRYING VALUE EQUAL TO SUCH POSITIVE
AMOUNT INTO THE FUNDS WITHHELD ACCOUNT NO LATER THAN EIGHT (8) BUSINESS DAYS
AFTER THE RECEIPT BY THE REINSURER OF THE APPLICABLE QUARTERLY ACCOUNTING
REPORT; PROVIDED THAT, IF CREDIT FOR REINSURANCE IS BEING PROVIDED THROUGH A
REINSURANCE TRUST OR A LETTER OF CREDIT PURSUANT TO SECTION 10.02, THE REINSURER
MAY SATISFY ITS OBLIGATIONS PURSUANT TO THIS SECTION 9.03(D)(I) BY DEPOSITING
PERMITTED ASSETS WITH A MARKET VALUE EQUAL TO SUCH POSITIVE AMOUNT IN A
REINSURANCE TRUST OR PROVIDING A LETTER OF CREDIT WITH AN AVAILABLE AMOUNT EQUAL
TO SUCH POSITIVE AMOUNT, IN EACH CASE, NO LATER THAN EIGHT (8) BUSINESS DAYS
AFTER THE RECEIPT BY THE REINSURER OF THE APPLICABLE QUARTERLY ACCOUNTING
REPORT;

 

16

--------------------------------------------------------------------------------


 

(II)           IF THE FUNDS WITHHELD ADJUSTMENT IS NEGATIVE, ON THE DATE OF
DELIVERY OF THE QUARTERLY ACCOUNTING REPORT, THE CEDING COMPANY SHALL WITHDRAW
THE ABSOLUTE VALUE OF SUCH NEGATIVE AMOUNT FROM THE FUNDS WITHHELD ACCOUNT AND
PAY THE ABSOLUTE VALUE OF SUCH NEGATIVE AMOUNT TO THE REINSURER; PROVIDED, THAT,
IF THE ABSOLUTE VALUE OF SUCH NEGATIVE AMOUNT IS GREATER THAN THE STATUTORY
CARRYING VALUE OF THE ASSETS HELD IN THE FUNDS WITHHELD ACCOUNT, THE CEDING
COMPANY SHALL PERMIT THE REINSURER TO WITHDRAW ASSETS FROM ANY REINSURANCE TRUST
AND/OR REDUCE THE AVAILABLE AMOUNT OF ANY LETTER OF CREDIT IN AN AMOUNT EQUAL TO
THE ABSOLUTE VALUE OF SUCH NEGATIVE AMOUNT.

 


(E)           THE AGGREGATE ASSIGNED HEDGE COSTS AMOUNT PAYABLE UNDER THIS
AGREEMENT FOR EACH WEEKLY HEDGING ACQUISITION PERIOD (AS SET FORTH IN THE
APPLICABLE WEEKLY HEDGING ACQUISITION REPORT, THE “WEEKLY ASSIGNED HEDGE COSTS
SETTLEMENT AMOUNT”) AND THE AGGREGATE ASSIGNED HEDGE PROCEEDS AMOUNT PAYABLE
UNDER THIS AGREEMENT FOR EACH WEEKLY HEDGING PROCEEDS PERIOD (AS SET FORTH IN
THE APPLICABLE WEEKLY HEDGING PROCEEDS REPORT, THE “WEEKLY ASSIGNED HEDGE
PROCEEDS SETTLEMENT AMOUNT”) SHALL BE PAYABLE AS FOLLOWS:


 

(I)            THE CEDING COMPANY SHALL WITHDRAW THE WEEKLY ASSIGNED HEDGE COSTS
SETTLEMENT AMOUNT FROM THE FUNDS WITHHELD ACCOUNT ON THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DAY ON WHICH THE APPLICABLE WEEKLY HEDGING ACQUISITION
REPORT IS DELIVERED; PROVIDED, THAT IF THE WEEKLY ASSIGNED HEDGE COSTS
SETTLEMENT AMOUNT IS GREATER THAN THE STATUTORY CARRYING VALUE OF THE ASSETS IN
THE FUNDS WITHHELD ACCOUNT AS OF SUCH DATE, THEN THE REINSURER SHALL PAY THE
AMOUNT OF SUCH DIFFERENCE TO THE CEDING COMPANY NO LATER THAN EIGHT (8) BUSINESS
DAYS AFTER THE RECEIPT BY THE REINSURER OF THE APPLICABLE WEEKLY HEDGING
ACQUISITION REPORT; AND

 

(II)           THE CEDING COMPANY SHALL DEPOSIT THE WEEKLY ASSIGNED HEDGE
PROCEEDS SETTLEMENT AMOUNT INTO THE FUNDS WITHHELD ACCOUNT, OR, IF A FUNDS
WITHHELD ACCOUNT IS NOT BEING USED TO PROVIDE CREDIT FOR REINSURANCE, PAY SUCH
AMOUNT TO THE REINSURER, ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY ON
WHICH THE APPLICABLE WEEKLY HEDGING PROCEEDS REPORT IS DELIVERED.

 


(F)            ANY AMOUNT DUE UNDER THIS AGREEMENT SHALL BE PAID BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT OR ACCOUNTS DESIGNATED BY
THE RECIPIENT.


 


ARTICLE X


 


CREDIT FOR REINSURANCE


 


SECTION 10.01         RESERVES.  THE REINSURER SHALL ESTABLISH RESERVES IN
RESPECT OF THE REINSURED POLICIES (THE “CEDED RESERVES”) IN AN AMOUNT EQUAL TO
THE QUOTA SHARE OF THE GROSS RESERVES.  THE GROSS RESERVES SHALL BE CALCULATED
IN GOOD FAITH ON A SERIATIM BASIS BY THE CEDING COMPANY IN ACCORDANCE WITH SAP,
USING THE HIGHEST VALUATION INTEREST RATES PERMITTED UNDER SAP GUIDELINES FOR
THE LIABILITIES CEDED.  IN NO EVENT SHALL GROSS RESERVES INCLUDE (A) ADDITIONAL
ACTUARIAL RESERVES (AS USED IN CONNECTION WITH SAP), IF ANY, ESTABLISHED BY THE
CEDING COMPANY AS A RESULT OF ITS ANNUAL CASH FLOW TESTING, (B) ANY ASSET
VALUATION RESERVES (AS USED IN CONNECTION WITH SAP) ESTABLISHED BY THE CEDING
COMPANY, OR (C) ANY OTHER RESERVE NOT DIRECTLY ATTRIBUTABLE TO SPECIFIC
REINSURED POLICIES.

 

17

--------------------------------------------------------------------------------


 


SECTION 10.02         FORM OF SECURITY.  THE REINSURER SHALL ENSURE THAT THE
CEDING COMPANY WILL RECEIVE CREDIT FOR THE REINSURANCE EFFECTED HEREUNDER ON ITS
STATUTORY FINANCIAL STATEMENTS FILED IN THE STATE OF IOWA AND ALL OTHER STATES
IN WHICH IT MUST FILE STATUTORY FINANCIAL STATEMENTS.  IN ORDER TO PROVIDE THE
CEDING COMPANY WITH SUCH CREDIT FOR REINSURANCE FOR THE CEDED RESERVES, THE
REINSURER SHALL:


 


(A)           REQUEST THE CEDING COMPANY TO ESTABLISH A SEGREGATED ACCOUNT (THE
“FUNDS WITHHELD ACCOUNT”), PURSUANT TO A TRUST AGREEMENT ATTACHED AS EXHIBIT H,
WITH A QUALIFIED UNITED STATES FINANCIAL INSTITUTION MEETING THE REQUIREMENTS
SET FORTH IN SECTION 10.03;


 


(B)           ESTABLISH A UNITED STATES TRUST ACCOUNT (A “REINSURANCE TRUST”)
(NAMING THE REINSURER AS THE GRANTOR AND THE CEDING COMPANY AS THE BENEFICIARY)
WITH A QUALIFIED UNITED STATES FINANCIAL INSTITUTION MEETING THE REQUIREMENTS
SET FORTH IN SECTION 10.04;


 


(C)           CAUSE TO REMAIN IN FULL FORCE AND EFFECT ONE OR MORE LETTERS OF
CREDIT (EACH, A “LETTER OF CREDIT”) MEETING THE REQUIREMENTS SET FORTH IN
SECTION 10.05;


 


(D)           UTILIZE ANY OTHER METHOD PERMITTED BY THE IOWA INSURANCE DIVISION
(INCLUDING BECOMING LICENSED AS A LIFE INSURANCE COMPANY IN THE STATE OF IOWA);
OR


 


(E)           PROVIDE A COMBINATION OF ITEMS (A), (B), (C) AND (D) ABOVE.


 


THE REINSURER SHALL DETERMINE THE METHOD BY WHICH THE REINSURER PROVIDES CREDIT
FOR REINSURANCE HEREUNDER FOR THE CEDED RESERVES, AS LONG AS SUCH METHOD IS SET
FORTH IN THIS SECTION 10.02; PROVIDED, THAT ANY ELECTION BY THE REINSURER TO
SECURE ITS OBLIGATIONS HEREUNDER FOR THE CEDED RESERVES THROUGH THE USE OF ANY
METHOD OTHER THAN THAT SET FORTH IN SECTION 10.02(A) SHALL BE SUBJECT TO THE
CONSENT OF THE CEDING COMPANY (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD);
PROVIDED, FURTHER, NO CONSENT OF THE CEDING COMPANY SHALL BE REQUIRED IF THE
CEDING COMPANY IS IN BREACH OF ANY PROVISION OF THIS AGREEMENT AND SUCH BREACH
HAS NOT BEEN CURED WITHIN FIFTEEN (15) BUSINESS DAYS AFTER THE REINSURER HAS
PROVIDED NOTICE OF SUCH BREACH TO THE CEDING COMPANY.  IF THE RELEVANT LAWS OR
REGULATIONS OF THE STATE OF IOWA ARE AMENDED OR THERE IS A CHANGE IN LEGAL
STATUS BY EITHER THE CEDING COMPANY OR THE REINSURER SUBSEQUENT TO THE EFFECTIVE
DATE OF THIS AGREEMENT, AND IF, AS A RESULT OF SUCH CHANGE, A DIFFERENT AMOUNT
OR A DIFFERENT TYPE OF SECURITY IS NECESSARY TO MAINTAIN THE CEDING COMPANY’S
CREDIT FOR REINSURANCE, THE REINSURER MAY, SUBJECT TO THE CONSENT OF THE CEDING
COMPANY (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD), ADJUST THE AMOUNT OF
SECURITY OR CHANGE THE TYPE OF SECURITY TO COMPLY WITH THE REVISED
REQUIREMENTS.  SUCH ADJUSTMENTS MAY INCLUDE REDUCING THE SECURITY IN OR
TERMINATING IN ITS ENTIRETY THE FUNDS WITHHELD ACCOUNT, ANY REINSURANCE TRUST OR
ANY LETTER OF CREDIT.  THE REINSURER AND THE CEDING COMPANY WILL COOPERATE IN
GOOD FAITH TO EFFECTUATE THIS PROVISION.  FURTHERMORE, IN THE EVENT AT ANY TIME
THE FUNDS WITHHELD ACCOUNT, ANY REINSURANCE TRUST OR ANY LETTER OF CREDIT
BECOMES UNNECESSARY IN ORDER FOR THE CEDING COMPANY TO RECEIVE CREDIT FOR
REINSURANCE UNDER THIS AGREEMENT, THE CEDING COMPANY AND THE REINSURER SHALL
COOPERATE IN GOOD FAITH TO TERMINATE THE FUNDS WITHHELD ACCOUNT, ANY REINSURANCE
TRUST OR ANY LETTER OF CREDIT, AND ALL OTHER TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.

 

18

--------------------------------------------------------------------------------


 


SECTION 10.03         FUNDS WITHHELD ACCOUNT.


 


(A)           ON AUGUST 18, 2009, THE CEDING COMPANY DEPOSITED PERMITTED ASSETS
WITH A STATUTORY CARRYING VALUE, AS OF THE DATE OF SUCH DEPOSIT, EQUAL TO
$346,950,000 IN THE FUNDS WITHHELD ACCOUNT, AND ON SEPTEMBER 4, 2009, THE CEDING
COMPANY DEPOSITED PERMITTED ASSETS WITH A STATUTORY CARRYING VALUE, AS OF THE
DATE OF SUCH DEPOSIT, EQUAL TO $39,103,148.31 IN THE FUNDS WITHHELD ACCOUNT (THE
AGGREGATE OF SUCH DEPOSITS, THE “INITIAL DEPOSIT AMOUNT”).  THE PARTIES
ACKNOWLEDGE THAT INTEREST SHALL BE PAYABLE BY THE CEDING COMPANY TO THE
REINSURER ON SUCH INITIAL DEPOSIT AMOUNT AT A RATE EQUAL TO SIX AND THREE-TENTHS
PERCENT (6.30%) PER ANNUM FROM AND INCLUDING JANUARY 1, 2009 TO AND EXCLUDING
SEPTEMBER 1, 2009; PROVIDED THAT, FOR THE PURPOSE OF CALCULATING SUCH INTEREST
AMOUNT, THE REINSURANCE PREMIUMS, NET OF POLICY EXPENSES, WITH RESPECT TO EACH
REINSURED POLICY ISSUED PRIOR TO SEPTEMBER 1, 2009 SHALL BE DEEMED (I) TO HAVE
BEEN RECEIVED BY THE CEDING COMPANY ON THE FIFTEENTH (15TH) DAY OF THE CALENDAR
MONTH IN WHICH SUCH REINSURED POLICY WAS ISSUED AND (II) NOT TO HAVE BEEN
DEPOSITED IN THE FUNDS WITHHELD ACCOUNT.


 


(B)           THE FUNDS WITHHELD AMOUNT SO HELD IN THE FUNDS WITHHELD ACCOUNT
SHALL INCREASE OR DECREASE AT THE END OF EACH BUSINESS DAY, MONTHLY ACCOUNTING
PERIOD AND EACH QUARTERLY ACCOUNTING PERIOD BASED ON THE SETTLEMENT PROCEDURES
SET FORTH IN SECTION 9.03.


 


(C)           THE CEDING COMPANY SHALL ESTABLISH AND MAINTAIN AN ACCOUNT PAYABLE
TO THE REINSURER ON ITS STATUTORY BOOKS AND RECORDS IN THE AMOUNT OF THE FUNDS
WITHHELD AMOUNT.  THE ASSETS CONSTITUTING THE FUNDS WITHHELD AMOUNT SHALL BE
INVESTED IN AND CONSIST ONLY OF PERMITTED ASSETS AND SHALL BE VALUED ACCORDING
TO THEIR STATUTORY CARRYING VALUE.


 


(D)           THE FUNDS WITHHELD ACCOUNT SHALL REMAIN IN EFFECT FOR AS LONG AS
THE REINSURER HAS OUTSTANDING OBLIGATIONS UNDER THIS AGREEMENT, UNTIL THE
REINSURER EFFECTUATES THE PROVISION OF ALL OF THE REINSURANCE CREDIT REQUIRED TO
BE PROVIDED TO THE CEDING COMPANY HEREUNDER THROUGH THE USE OF ANY METHOD OTHER
THAN THE METHOD SET FORTH IN SECTION 10.02(A) OR UNTIL EARLIER TERMINATED BY
MUTUAL AGREEMENT.  THE FUNDS WITHHELD ACCOUNT SHALL BE ESTABLISHED AND
MAINTAINED BY THE CEDING COMPANY EXCLUSIVELY FOR THE PURPOSES SET FORTH IN THIS
AGREEMENT.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION HEREOF, ASSETS HELD IN THE
FUNDS WITHHELD ACCOUNT MAY BE WITHDRAWN BY THE CEDING COMPANY AT ANY TIME AND
SHALL BE UTILIZED AND APPLIED BY THE CEDING COMPANY OR ANY OF ITS SUCCESSORS IN
INTEREST BY OPERATION OF LAW, INCLUDING ANY LIQUIDATOR, REHABILITATOR, RECEIVER
OR CONSERVATOR OF THE CEDING COMPANY, WITHOUT DIMINUTION BECAUSE OF INSOLVENCY
ON THE PART OF THE CEDING COMPANY OR THE REINSURER, ONLY FOR THE FOLLOWING
PURPOSES:


 

(I)            TO REIMBURSE THE CEDING COMPANY FOR THE QUOTA SHARE OF PREMIUMS
WHICH ARE RETURNED TO THE OWNERS OF THE REINSURED POLICIES BECAUSE OF
CANCELLATIONS OF SUCH REINSURED POLICIES;

 

(II)           TO REIMBURSE THE CEDING COMPANY FOR ANNUITIZATION PAYMENTS AND
THE QUOTA SHARE OF CLAIMS PAID PURSUANT TO THE PROVISIONS OF THE REINSURED
POLICIES;

 

(III)          TO PAY ANY OTHER AMOUNTS WHICH THE CEDING COMPANY CLAIMS ARE DUE
UNDER THIS AGREEMENT; AND

 

19

--------------------------------------------------------------------------------


 

(IV)          TO PAY ANY NET SETTLEMENT AMOUNT, FUNDS WITHHELD ADJUSTMENT OR
WEEKLY ASSIGNED HEDGE PROCEEDS SETTLEMENT AMOUNT DUE FROM THE CEDING COMPANY TO
THE REINSURER.

 

NOTWITHSTANDING THE FOREGOING, OTHER THAN WITHDRAWALS MADE BY THE CEDING COMPANY
FOR THE PURPOSE OF EFFECTUATING THE PAYMENT OF DAILY SETTLEMENT AMOUNTS UNDER
SECTION 9.03(A), THE CEDING COMPANY SHALL ONLY WITHDRAW FUNDS FROM THE FUNDS
WITHHELD ACCOUNT UPON PROVIDING THE REINSURER WITH WRITTEN NOTICE AT LEAST FIVE
(5) BUSINESS DAYS PRIOR TO SUCH WITHDRAWAL.

 


(F)            THE CEDING COMPANY SHALL PROMPTLY RETURN TO THE FUNDS WITHHELD
ACCOUNT ANY ASSETS WITHDRAWN IN EXCESS OF THE ACTUAL AMOUNTS REQUIRED IN
PARAGRAPHS (I) THROUGH (IV) IMMEDIATELY ABOVE OR ANY AMOUNTS THAT ARE
SUBSEQUENTLY DETERMINED NOT TO BE DUE UNDER PARAGRAPH (III) IMMEDIATELY ABOVE
(“FUNDS WITHHELD EXCESS WITHDRAWALS”).  THE CEDING COMPANY SHALL ALSO PAY
INTEREST ON ANY FUNDS WITHHELD EXCESS WITHDRAWALS AT A RATE EQUAL TO THE
PORTFOLIO YIELD ON THE ASSETS IN THE FUNDS WITHHELD ACCOUNT FOR THE CALENDAR
QUARTER IMMEDIATELY PRECEDING THE DATE OF DETERMINATION FROM AND INCLUDING THE
DATE OF WITHDRAWAL TO BUT EXCLUDING THE DATE ON WHICH THE FUNDS WITHHELD EXCESS
WITHDRAWAL IS RETURNED TO THE FUNDS WITHHELD ACCOUNT.  ANY FUNDS WITHHELD EXCESS
WITHDRAWALS SHALL BE HELD BY THE CEDING COMPANY OR ANY SUCCESSOR IN INTEREST OF
THE CEDING COMPANY IN TRUST FOR THE BENEFIT OF THE REINSURER AND SHALL AT ALL
TIMES BE MAINTAINED SEPARATE AND APART FROM ANY ASSETS OF THE CEDING COMPANY,
FOR THE SOLE PURPOSES DESCRIBED IN PARAGRAPHS (I) THROUGH (IV) IMMEDIATELY
ABOVE.


 


(G)           THE CEDING COMPANY AND THE REINSURER AGREE THAT ANY IMR REQUIRED
TO BE MAINTAINED WITH RESPECT TO ASSETS IN THE FUNDS WITHHELD ACCOUNT SHALL BE
CEDED TO AND HELD BY THE REINSURER AND THE CEDING COMPANY SHALL HAVE NO
OBLIGATION TO ESTABLISH ANY IMR RELATED TO SUCH ASSETS.  ANY IMR WITH RESPECT TO
ASSETS IN THE FUNDS WITHHELD ACCOUNT SHALL BE CALCULATED BY THE REINSURER.


 


(H)           DETERMINATIONS OF STATUTORY IMPAIRMENTS OF ASSETS HELD IN THE
FUNDS WITHHELD ACCOUNT WHICH ARE MADE BY THE CEDING COMPANY WILL BE SUBJECT TO
THE CONSENT OF THE REINSURER (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD). 
NOTWITHSTANDING ARTICLE XV, ANY DISAGREEMENTS WITH RESPECT TO THE DETERMINATIONS
OF STATUTORY IMPAIRMENTS OF ASSETS HELD IN THE FUNDS WITHHELD ACCOUNT SHALL BE
SUBJECT TO THIS SECTION 10.03(H).  THE CEDING COMPANY SHALL PROMPTLY NOTIFY THE
REINSURER IN WRITING IF THE CEDING COMPANY DETERMINES THAT ANY ASSETS HELD IN
THE FUNDS WITHHELD ACCOUNT HAVE BECOME IMPAIRED FOR PURPOSES OF DETERMINING
STATUTORY CARRYING VALUE.  SUCH NOTICE SHALL DESCRIBE ANY SUCH ASSETS, THE
REASON FOR THE IMPAIRMENT AND THE EFFECT ON STATUTORY CARRYING VALUE OF SUCH
ASSETS.  THE REINSURER SHALL HAVE TEN (10) BUSINESS DAYS TO PROVIDE WRITTEN
NOTICE OF ITS WITHHOLDING OF CONSENT (THE “OBJECTION NOTICE”) TO ANY SUCH
IMPAIRMENT TO THE CEDING COMPANY AND IF THE REINSURER FAILS TO PROVIDE SUCH
OBJECTION NOTICE TO THE CEDING COMPANY WITHIN SUCH TIME PERIOD, THE REINSURER
SHALL BE DEEMED TO HAVE CONSENTED TO SUCH IMPAIRMENT.  DURING THE TEN
(10) BUSINESS DAYS IMMEDIATELY FOLLOWING THE DELIVERY OF AN OBJECTION NOTICE,
THE CEDING COMPANY AND THE REINSURER WILL SEEK IN GOOD FAITH TO RESOLVE ANY
DISPUTES AS TO THE DETERMINATION OR CALCULATION OF STATUTORY IMPAIRMENTS OF
ASSETS HELD IN THE FUNDS WITHHELD ACCOUNT, AND IN THE EVENT SUCH DISPUTE IS THE
RESULT OF THE CEDING COMPANY’S INDEPENDENT AUDITOR’S DETERMINATION OR
CALCULATION OF STATUTORY IMPAIRMENTS OF ASSETS HELD IN THE FUNDS WITHHELD
ACCOUNT, THE CEDING COMPANY AGREES TO REASONABLY COOPERATE WITH THE REINSURER IN
PRESENTING FACTS AND EVIDENCE TO SUCH INDEPENDENT AUDITOR IN APPEALING SUCH

 

20

--------------------------------------------------------------------------------


 


DETERMINATION OR CALCULATION.  IN THE EVENT THAT A DISPUTE AS TO THE
DETERMINATION OR CALCULATION OF STATUTORY IMPAIRMENTS OF ASSETS HELD IN THE
FUNDS WITHHELD ACCOUNT IS NOT RESOLVED WITHIN FIVE (5) CALENDAR DAYS PRIOR TO
THE DATE ON WHICH THE CEDING COMPANY IS REQUIRED TO FILE A STATUTORY FINANCIAL
STATEMENT WITH AN APPLICABLE INSURANCE REGULATOR, THEN THE PARTIES SHALL USE
REASONABLE EFFORTS AND WORK TOGETHER IN GOOD FAITH TO RESOLVE SUCH DISPUTE PRIOR
TO THE DATE ON WHICH THE CEDING COMPANY IS REQUIRED TO FILE THE RELEVANT
STATUTORY FINANCIAL STATEMENT WITH THE RELEVANT INSURANCE REGULATOR, AND IF THE
PARTIES ARE UNABLE TO RESOLVE SUCH DISPUTE PRIOR TO SUCH DATE, THEN THE CEDING
COMPANY MAY USE ITS INDEPENDENT AUDITOR’S GOOD FAITH CALCULATION OF STATUTORY
IMPAIRMENTS FOR PURPOSES OF PREPARING ITS STATUTORY FINANCIAL STATEMENTS. 
EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION 10.03(H), NO STATUTORY IMPAIRMENT
THAT IS SUBJECT TO DISPUTE PURSUANT TO THIS SECTION 10.03(H) SHALL BE EFFECTIVE
PRIOR TO THE RESOLUTION OF SUCH DISPUTE.


 


(I)            SUBJECT TO SECTION 10.02, IN THE EVENT THAT THE REINSURER ELECTS
TO PROVIDE THE CEDING COMPANY WITH REINSURANCE CREDIT THROUGH THE USE OF ANY
METHOD OTHER THAN THE METHOD SET FORTH IN SECTION 10.02(A), THE CEDING COMPANY
SHALL TRANSFER ASSETS FROM THE FUNDS WITHHELD ACCOUNT TO THE REINSURER WITH A
STATUTORY CARRYING VALUE EQUAL TO ANY REINSURANCE CREDIT PROVIDED UNDER SUCH
ALTERNATIVE METHODS; PROVIDED, THAT THE CEDING COMPANY AND THE REINSURER SHALL
REASONABLY AGREE UPON THE ASSETS TO BE TRANSFERRED AND THE CEDING COMPANY AND
THE REINSURER SHALL ATTEMPT TO ENSURE THAT THE MARKET VALUE TO BOOK VALUE RATIO
OF THE ASSETS SO TRANSFERRED IS SUBSTANTIALLY THE SAME AS THE MARKET VALUE TO
BOOK VALUE RATIO OF THE ASSETS HELD IN THE FUNDS WITHHELD ACCOUNT IMMEDIATELY
PRIOR TO SUCH TRANSFER.


 


(J)            THE REINSURER SHALL BEAR THE ADMINISTRATIVE COSTS AND EXPENSES
RELATED TO THE ESTABLISHMENT AND MAINTENANCE OF THE FUNDS WITHHELD ACCOUNT,
INCLUDING THE FEES OF ANY INVESTMENT MANAGER APPOINTED PURSUANT TO
SECTION 10.07.  THE CEDING COMPANY SHALL PROMPTLY FORWARD TO THE REINSURER ANY
INVOICE IT RECEIVES RELATING TO SUCH COSTS AND EXPENSES.  ON THE EIGHTH (8TH)
BUSINESS DAY FOLLOWING THE DATE ON WHICH IT DELIVERS SUCH INVOICE TO THE
REINSURER, THE CEDING COMPANY SHALL AUTHORIZE THE WITHDRAWAL OF THE AMOUNT OF
SUCH COSTS AND EXPENSES FROM THE FUNDS WITHHELD ACCOUNT; PROVIDED THAT IF SUCH
AMOUNT IS GREATER THAN THE STATUTORY CARRYING VALUE OF THE ASSETS IN THE FUNDS
WITHHELD ACCOUNT, THEN THE REINSURER SHALL PAY THE AMOUNT OF SUCH DIFFERENCE TO
THE CEDING COMPANY NO LATER THAN EIGHT (8) BUSINESS DAYS FOLLOWING THE DELIVERY
OF SUCH INVOICE TO THE REINSURER.


 


SECTION 10.04         REINSURANCE TRUST.


 


(A)           ANY TRUST AGREEMENT ESTABLISHING A REINSURANCE TRUST FOR THE
BENEFIT OF THE CEDING COMPANY SHALL COMPLY IN ALL RESPECTS WITH THE STATUTES AND
REGULATIONS OF THE STATE OF IOWA.


 


(B)           THE ASSETS DEPOSITED IN SUCH REINSURANCE TRUST SHALL (I) BE VALUED
ACCORDING TO THEIR CURRENT FAIR MARKET VALUE AND (II) CONSIST ONLY OF PERMITTED
ASSETS.


 


(C)           PRIOR TO DEPOSITING ASSETS WITH THE TRUSTEE, THE REINSURER SHALL
EXECUTE ASSIGNMENTS, ENDORSEMENTS IN BLANK OR TRANSFER LEGAL TITLE TO THE
TRUSTEE OF ALL SHARES, OBLIGATIONS OR ANY OTHER ASSETS REQUIRING ASSIGNMENTS, IN
ORDER THAT THE CEDING COMPANY, OR THE TRUSTEE UPON THE DIRECTION OF THE CEDING
COMPANY, MAY WHENEVER NECESSARY NEGOTIATE ANY SUCH ASSETS WITHOUT CONSENT OR
SIGNATURE FROM THE REINSURER OR ANY OTHER ENTITY.

 

21

--------------------------------------------------------------------------------


 


(D)           ALL SETTLEMENTS OF ACCOUNT UNDER SUCH A TRUST AGREEMENT BETWEEN
THE CEDING COMPANY AND THE REINSURER SHALL BE MADE IN CASH OR ITS EQUIVALENT.


 


(E)           NOTWITHSTANDING ANY OTHER PROVISION HEREOF, ASSETS IN ANY
REINSURANCE TRUST MAY BE WITHDRAWN BY THE CEDING COMPANY AT ANY TIME AND SHALL
BE UTILIZED AND APPLIED BY THE CEDING COMPANY OR ANY OF ITS SUCCESSORS IN
INTEREST BY OPERATION OF LAW, INCLUDING ANY LIQUIDATOR, REHABILITATOR, RECEIVER
OR CONSERVATOR OF THE CEDING COMPANY, WITHOUT DIMINUTION BECAUSE OF INSOLVENCY
ON THE PART OF THE CEDING COMPANY OR THE REINSURER, ONLY FOR THE FOLLOWING
PURPOSES:


 

(I)            TO REIMBURSE THE CEDING COMPANY FOR THE QUOTA SHARE OF PREMIUMS
WHICH ARE RETURNED TO THE OWNERS OF THE REINSURED POLICIES BECAUSE OF
CANCELLATIONS OF SUCH REINSURED POLICIES;

 

(II)           TO REIMBURSE THE CEDING COMPANY FOR ANNUITIZATION PAYMENTS AND
THE QUOTA SHARE OF CLAIMS PAID PURSUANT TO THE PROVISIONS OF THE REINSURED
POLICIES;

 

(III)          TO FUND AN ACCOUNT WITH THE CEDING COMPANY (WHEN COMBINED WITH
ANY FUNDS WITHHELD AMOUNT AND AMOUNTS AVAILABLE UNDER LETTERS OF CREDIT PURSUANT
TO SECTION 10.05) IN AN AMOUNT AT LEAST EQUAL TO THE CEDING COMPANY’S DEDUCTION
FOR REINSURANCE CEDED ON CEDED RESERVES;

 

(IV)          TO PAY ANY OTHER AMOUNTS WHICH THE CEDING COMPANY CLAIMS ARE DUE
UNDER THIS AGREEMENT; AND

 

(V)           TO PAY ANY NET SETTLEMENT AMOUNT, FUNDS WITHHELD ADJUSTMENT OR
WEEKLY ASSIGNED HEDGE PROCEEDS SETTLEMENT AMOUNT DUE FROM THE CEDING COMPANY TO
THE REINSURER.

 

NOTWITHSTANDING THE FOREGOING, THE CEDING COMPANY SHALL NOT WITHDRAW FUNDS FROM
ANY REINSURANCE TRUST UNTIL THE EXPIRATION OF ANY PAYMENT PERIODS ACCORDED THE
REINSURER UNDER SECTION 9.03, AND THEN ONLY UPON PROVIDING THE REINSURER WITH
WRITTEN NOTICE AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO SUCH WITHDRAWAL.

 


(F)            THE CEDING COMPANY SHALL PROMPTLY RETURN TO THE REINSURANCE TRUST
ANY ASSETS WITHDRAWN IN EXCESS OF THE ACTUAL AMOUNTS REQUIRED IN PARAGRAPHS
(I) THROUGH (V) IMMEDIATELY ABOVE OR ANY AMOUNTS THAT ARE SUBSEQUENTLY
DETERMINED NOT TO BE DUE UNDER PARAGRAPH (IV) IMMEDIATELY ABOVE (“REINSURANCE
TRUST EXCESS WITHDRAWALS”).  THE CEDING COMPANY SHALL ALSO PAY INTEREST ON ANY
REINSURANCE TRUST EXCESS WITHDRAWALS AT A RATE EQUAL TO SIX PERCENT (6%) PER
ANNUM FROM AND INCLUDING THE DATE OF WITHDRAWAL TO BUT EXCLUDING THE DATE ON
WHICH THE REINSURANCE TRUST EXCESS WITHDRAWAL IS RETURNED TO THE REINSURANCE
TRUST.  ANY REINSURANCE TRUST ASSETS WITHDRAWN BY THE CEDING COMPANY, INCLUDING
ANY REINSURANCE TRUST EXCESS WITHDRAWALS, SHALL BE HELD BY THE CEDING COMPANY OR
ANY SUCCESSOR IN INTEREST OF THE CEDING COMPANY IN TRUST FOR THE BENEFIT OF THE
REINSURER AND SHALL AT ALL TIMES BE MAINTAINED SEPARATE AND APART FROM ANY
ASSETS OF THE CEDING COMPANY, FOR THE SOLE PURPOSES DESCRIBED IN PARAGRAPHS
(I) THROUGH (V) IMMEDIATELY ABOVE.

 

22

--------------------------------------------------------------------------------


 


(G)           THE REINSURER MAY SEEK THE APPROVAL OF THE CEDING COMPANY (WHICH
APPROVAL SHALL NOT BE UNREASONABLY OR ARBITRARILY WITHHELD OR DELAYED) TO
WITHDRAW FROM THE REINSURANCE TRUST ALL OR ANY PART OF THE ASSETS CONTAINED
THEREIN AND TRANSFER SUCH ASSETS TO THE REINSURER, PROVIDED THAT:


 

(I)            THE REINSURER SHALL, AT THE TIME OF SUCH WITHDRAWAL, REPLACE THE
WITHDRAWN ASSETS WITH OTHER QUALIFIED ASSETS HAVING A MARKET VALUE AT LEAST
EQUAL TO THE MARKET VALUE OF THE ASSETS WITHDRAWN; OR

 

(II)           AFTER SUCH WITHDRAWALS AND TRANSFERS, THE MARKET VALUE OF THE
ASSETS HELD IN THE REINSURANCE TRUST IS NO LESS THAN 102% OF (A) CEDED RESERVES
MINUS (B) THE BOOK VALUE OF ASSETS IN THE FUNDS WITHHELD ACCOUNT, IF ANY, MINUS
(C) THE AMOUNT AVAILABLE UNDER LETTERS OF CREDIT PURSUANT TO SECTION 10.05.

 


(H)           THE REINSURER SHALL BEAR THE ADMINISTRATIVE COSTS AND EXPENSES
RELATED TO THE ESTABLISHMENT AND MAINTENANCE OF THE REINSURANCE TRUST, INCLUDING
THE FEES OF ANY INVESTMENT MANAGER APPOINTED PURSUANT TO SECTION 10.07.


 


SECTION 10.05         LETTERS OF CREDIT.


 


(A)           EACH LETTER OF CREDIT SHALL BE CLEAN, IRREVOCABLE, UNCONDITIONAL,
“EVERGREEN” AND ISSUED OR CONFIRMED BY A QUALIFIED UNITED STATES FINANCIAL
INSTITUTION FOR THE BENEFIT OF THE CEDING COMPANY.


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION HEREOF, ANY LETTERS OF CREDIT
MAY BE DRAWN UPON IN FULL OR IN PART AT ANY TIME AND SHALL BE UTILIZED AND
APPLIED BY THE CEDING COMPANY OR ANY OF ITS SUCCESSORS IN INTEREST BY OPERATION
OF LAW, INCLUDING ANY LIQUIDATOR, REHABILITATOR, RECEIVER OR CONSERVATOR OF THE
CEDING COMPANY, WITHOUT DIMINUTION BECAUSE OF INSOLVENCY ON THE PART OF THE
CEDING COMPANY OR THE REINSURER, ONLY FOR THE FOLLOWING PURPOSES:


 

(I)            TO REIMBURSE THE CEDING COMPANY FOR THE QUOTA SHARE OF PREMIUMS
WHICH ARE RETURNED TO THE OWNERS OF THE REINSURED POLICIES BECAUSE OF
CANCELLATIONS OF SUCH REINSURED POLICIES;

 

(II)           TO REIMBURSE THE CEDING COMPANY FOR ANNUITIZATION PAYMENTS AND
THE QUOTA SHARE OF CLAIMS PAID PURSUANT TO THE PROVISIONS OF THE REINSURED
POLICIES;

 

(III)          TO FUND AN ACCOUNT WITH THE CEDING COMPANY (WHEN COMBINED WITH
ANY FUNDS WITHHELD AMOUNT, THE MARKET VALUE OF ANY ASSETS HELD IN A REINSURANCE
TRUST PURSUANT TO SECTION 10.04 AND ANY UNDRAWN AMOUNTS AVAILABLE UNDER LETTERS
OF CREDIT PURSUANT TO THIS SECTION 10.05) IN AN AMOUNT AT LEAST EQUAL TO THE
CEDING COMPANY’S DEDUCTION FOR REINSURANCE CEDED ON CEDED RESERVES;

 

(IV)          TO PAY ANY OTHER AMOUNTS WHICH THE CEDING COMPANY CLAIMS ARE DUE
UNDER THIS AGREEMENT; AND

 

23

--------------------------------------------------------------------------------


 

(V)           TO PAY ANY NET SETTLEMENT AMOUNT, FUNDS WITHHELD ADJUSTMENT OR
WEEKLY ASSIGNED HEDGE PROCEEDS SETTLEMENT AMOUNT DUE FROM THE CEDING COMPANY TO
THE REINSURER.

 

NOTWITHSTANDING THE FOREGOING, THE CEDING COMPANY SHALL NOT DRAW UPON ANY LETTER
OF CREDIT UNTIL THE EXPIRATION OF ANY PAYMENT PERIODS ACCORDED THE REINSURER
UNDER SECTION 9.03, AND THEN ONLY UPON PROVIDING THE REINSURER WITH WRITTEN
NOTICE AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO SUCH DRAW.

 


(C)           THE CEDING COMPANY SHALL PROMPTLY RETURN TO THE REINSURER ANY
AMOUNTS WITHDRAWN IN EXCESS OF THE ACTUAL AMOUNTS REQUIRED IN PARAGRAPHS
(I) THROUGH (V) IMMEDIATELY ABOVE OR ANY AMOUNTS THAT ARE SUBSEQUENTLY
DETERMINED NOT TO BE DUE UNDER PARAGRAPH (IV) IMMEDIATELY ABOVE (“LETTER OF
CREDIT EXCESS WITHDRAWALS”).  THE CEDING COMPANY SHALL ALSO PAY INTEREST ON ANY
LETTER OF CREDIT EXCESS WITHDRAWALS AT A RATE EQUAL TO SIX PERCENT (6%) PER
ANNUM FROM AND INCLUDING THE DATE OF WITHDRAWAL TO BUT EXCLUDING THE DATE OF
RETURN TO THE REINSURER.  ANY AMOUNTS WITHDRAWN UNDER A LETTER OF CREDIT,
INCLUDING ANY LETTER OF CREDIT EXCESS WITHDRAWALS, SHALL BE HELD BY THE CEDING
COMPANY OR ANY SUCCESSOR IN INTEREST OF THE CEDING COMPANY IN TRUST FOR THE
BENEFIT OF THE REINSURER AND SHALL AT ALL TIMES BE MAINTAINED SEPARATE AND APART
FROM ANY ASSETS OF THE CEDING COMPANY, FOR THE SOLE PURPOSES DESCRIBED IN
PARAGRAPHS (I) THROUGH (V) IMMEDIATELY ABOVE.


 


SECTION 10.06         PRIORITY OF WITHDRAWAL.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT:


 


(A)           THE CEDING COMPANY AND ITS SUCCESSORS IN INTEREST SHALL ONLY
WITHDRAW ASSETS FROM THE REINSURANCE TRUST TO THE EXTENT THE SUM OF (I) THE
THEN-CURRENT FUNDS WITHHELD AMOUNT PLUS (II) THE FUNDS WITHHELD EXCESS
WITHDRAWALS HAS BEEN REDUCED TO ZERO; AND


 


(B)           THE CEDING COMPANY AND ITS SUCCESSORS IN INTEREST SHALL ONLY DRAW
UPON LETTERS OF CREDIT TO THE EXTENT THE SUM OF (I) THE THEN-CURRENT FUNDS
WITHHELD AMOUNT PLUS (II) THE FUNDS WITHHELD EXCESS WITHDRAWALS PLUS (III) THE
THEN-CURRENT MARKET VALUE OF THE ASSETS HELD IN THE REINSURANCE TRUST PLUS
(IV) THE REINSURANCE TRUST EXCESS WITHDRAWALS HAS BEEN REDUCED TO ZERO.


 


SECTION 10.07         INVESTMENT MANAGEMENT.


 


(A)           PURSUANT TO AN INVESTMENT MANAGEMENT AGREEMENT ATTACHED AS
EXHIBIT I (THE “INVESTMENT MANAGEMENT AGREEMENT”), ATHENE ASSET MANAGEMENT, LLC
HAS BEEN APPOINTED AS INVESTMENT MANAGER TO PROVIDE INVESTMENT MANAGEMENT
SERVICES WITH RESPECT TO THE ASSETS HELD IN THE FUNDS WITHHELD ACCOUNT (THE
“INVESTMENT MANAGER”).  THE CEDING COMPANY SHALL NOT REMOVE OR REPLACE THE
INVESTMENT MANAGER WITHOUT THE PRIOR WRITTEN CONSENT OF THE REINSURER; PROVIDED
THAT THE CEDING COMPANY MAY, IN ITS SOLE DISCRETION, REMOVE THE INVESTMENT
MANAGER IN THE EVENT THAT THE INVESTMENT MANAGER IS NO LONGER AN AFFILIATE OF
THE REINSURER.  IN THE EVENT THAT THE INVESTMENT MANAGER IS REMOVED OR RESIGNS,
THE CEDING COMPANY SHALL APPOINT A REPLACEMENT INVESTMENT MANAGER AS DIRECTED BY
THE REINSURER; PROVIDED THAT, IF THE INVESTMENT MANAGER IS REMOVED BECAUSE IT IS
NO LONGER AN AFFILIATE OF THE REINSURER, THEN THE REPLACEMENT INVESTMENT MANAGER
SHALL BE SELECTED BY THE REINSURER BUT SHALL BE SUBJECT TO THE CONSENT OF THE

 

24

--------------------------------------------------------------------------------


 


CEDING COMPANY (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD).  THE
REPLACEMENT INVESTMENT MANAGER SHALL ACCEPT ITS APPOINTMENT BY ENTERING INTO AN
INVESTMENT MANAGEMENT AGREEMENT IN A FORM ACCEPTABLE TO THE CEDING COMPANY AND
THE REINSURER, AND SUBSTANTIALLY SIMILAR TO THE INVESTMENT MANAGEMENT
AGREEMENT.  THE REINSURER SHALL APPOINT ATHENE ASSET MANAGEMENT, LLC AS
INVESTMENT MANAGER TO PROVIDE INVESTMENT MANAGEMENT SERVICES WITH RESPECT TO THE
ASSETS HELD IN ANY REINSURANCE TRUST ESTABLISHED UNDER THIS AGREEMENT.


 


(B)           THE REINSURER SHALL INDEMNIFY THE CEDING COMPANY FOR ANY LOSS,
LIABILITY OR DAMAGE RESULTING FROM ANY CLAIM BROUGHT AGAINST THE CEDING COMPANY
BY THE COUNTERPARTY TO, AND ARISING OUT OF, ANY SWAP, FUTURE, OPTION OR OTHER
DERIVATIVE TRANSACTION WHICH IS EXECUTED BY THE INVESTMENT MANAGER IN THE CEDING
COMPANY’S NAME IN ACCORDANCE WITH THE INVESTMENT MANAGEMENT AGREEMENT.


 


ARTICLE XI


 


ADMINISTRATION


 


SECTION 11.01         POLICY ADMINISTRATION.  THE CEDING COMPANY SHALL PROVIDE
ALL REQUIRED, NECESSARY AND APPROPRIATE CLAIMS, ADMINISTRATIVE AND OTHER
SERVICES, INCLUDING REPORTING UNDER ARTICLE IX, WITH RESPECT TO THE REINSURED
POLICIES AND HEDGES.  THE CEDING COMPANY SHALL USE REASONABLE CARE IN ITS
UNDERWRITING, ADMINISTRATION AND CLAIMS PRACTICES WITH RESPECT TO THE REINSURED
POLICIES AND IN ADMINISTERING AND PERFORMING ITS DUTIES UNDER THIS AGREEMENT AND
SUCH PRACTICES, ADMINISTRATION AND PERFORMANCE SHALL (A) BE CONSISTENT WITH THE
CEDING COMPANY’S EXISTING PRACTICES, ADMINISTRATION AND PERFORMANCE, THE PRICING
METHODOLOGY AND THE HEDGING PROCEDURES; (B) CONFORM WITH LAW; (C) NOT BE
FRAUDULENT AND (D) BE NO LESS FAVORABLE THAN THOSE USED BY THE CEDING COMPANY
WITH RESPECT TO OTHER POLICIES OF THE CEDING COMPANY NOT REINSURED BY THE
REINSURER.  THE CEDING COMPANY SHALL NOT OUTSOURCE ANY UNDERWRITING FUNCTIONS,
ADMINISTRATIVE FUNCTIONS OR CLAIMS ADMINISTRATION WITH RESPECT TO THE REINSURED
POLICIES OR THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE REINSURER. 
IF THE REINSURER CONSENTS TO ANY SUCH OUTSOURCING, THE CEDING COMPANY SHALL
SECURE THE REINSURER’S RIGHT TO AUDIT AND INSPECT THE PARTY PERFORMING SUCH
OUTSOURCED SERVICES.


 


SECTION 11.02         RECORD KEEPING.


 


(A)           THE CEDING COMPANY SHALL MAINTAIN ALL RECORDS AND CORRESPONDENCE
FOR SERVICES PERFORMED BY THE CEDING COMPANY HEREUNDER RELATING TO THE REINSURED
POLICIES IN ACCORDANCE WITH INDUSTRY STANDARDS OF INSURANCE RECORD KEEPING.  IN
ADDITION, SUCH RECORDS SHALL BE MADE AVAILABLE FOR EXAMINATION, AUDIT, AND
INSPECTION BY THE DEPARTMENT OF INSURANCE OF ANY STATE WITHIN WHOSE JURISDICTION
THE CEDING COMPANY OR THE REINSURER OPERATES. THE CEDING COMPANY AND THE
REINSURER FURTHER AGREE THAT IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT,
ANY SUCH RECORDS IN THE POSSESSION OF THE REINSURER SHALL PROMPTLY BE DUPLICATED
AND FORWARDED TO THE CEDING COMPANY UNLESS OTHERWISE INSTRUCTED.


 


(B)           THE CEDING COMPANY SHALL ESTABLISH AND MAINTAIN AN ADEQUATE SYSTEM
OF INTERNAL CONTROLS AND PROCEDURES FOR FINANCIAL REPORTING RELATING TO THE
REINSURED POLICIES AND HEDGES INCLUDING ASSOCIATED DOCUMENTATION AND SHALL MAKE
SUCH DOCUMENTATION AVAILABLE FOR EXAMINATION AND INSPECTION BY THE REINSURER. 
ALL REPORTS PROVIDED BY THE CEDING COMPANY

 

25

--------------------------------------------------------------------------------


 


PURSUANT TO ARTICLE IX SHALL BE PREPARED IN ACCORDANCE WITH SUCH SYSTEM AND
PROCEDURES AND SHALL BE CONSISTENT WITH THE CEDING COMPANY’S BOOKS AND RECORDS.


 


ARTICLE XII


 


TERM AND TERMINATION


 


SECTION 12.01         DURATION OF AGREEMENT.  SUBJECT TO SECTION 12.02, THIS
AGREEMENT IS UNLIMITED AS TO ITS DURATION.


 


SECTION 12.02         TERMINATION.


 


(A)           TERMINATION ON THE FINAL DATE.  THIS AGREEMENT SHALL AUTOMATICALLY
TERMINATE AS TO THE REINSURANCE OF NEW POLICIES ON THE FINAL DATE.  SUBJECT TO
SECTIONS 8.04, 12.02 AND 13.01, ALL REINSURED POLICIES IN FORCE AS OF THE FINAL
DATE WILL REMAIN REINSURED POLICIES UNTIL THE EXPIRATION THEREOF AND THE
REINSURER SHALL REMAIN LIABLE THEREON.


 


(B)           TERMINATION FOR NON-PAYMENT.  EITHER PARTY MAY TERMINATE THIS
AGREEMENT AS TO ALL REINSURED POLICIES IF THE OTHER PARTY FAILS TO PAY ANY
AMOUNTS DUE UNDER THIS AGREEMENT WITHIN THIRTY (30) CALENDAR DAYS FOLLOWING
WRITTEN NOTICE OF NON-PAYMENT FROM THE NON-DEFAULTING PARTY (A “NON-PAYMENT
EVENT”); PROVIDED, THAT REINSURANCE THAT IS TERMINATED DUE TO NON-PAYMENT BY THE
CEDING COMPANY MAY BE REINSTATED BY THE CEDING COMPANY, SUBJECT TO THE
REINSURER’S APPROVAL, WITHIN SIXTY (60) CALENDAR DAYS OF THE DATE OF
TERMINATION, AND UPON PAYMENT OF ALL AMOUNTS IN ARREARS INCLUDING ANY INTEREST
ACCRUED THEREON; PROVIDED, FURTHER, THAT THE REINSURER SHALL HAVE NO LIABILITY
FOR THE PAYMENT OF ANY CLAIMS UNDER THE REINSURED POLICIES THAT ARE INCURRED, OR
ANY ANNUITIZATION PAYMENTS WITH RESPECT TO ANNUITIZATIONS THAT OCCUR, BETWEEN
THE DATE OF TERMINATION AND THE DATE OF THE REINSTATEMENT OF THE REINSURANCE.


 


(C)           TERMINATION FOR MATERIAL BREACH.  IN ADDITION TO ALL OTHER RIGHTS
AND REMEDIES AVAILABLE UNDER THIS AGREEMENT, EITHER PARTY MAY TERMINATE THIS
AGREEMENT AS TO ALL REINSURANCE POLICIES BY PROVIDING THE OTHER PARTY WITH A
MINIMUM OF THIRTY (30) CALENDAR DAYS PRIOR WRITTEN NOTICE IN THE EVENT THE OTHER
PARTY COMMITS A MATERIAL BREACH OF ANY PROVISION OF THIS AGREEMENT, WHICH NOTICE
SHALL SPECIFY THE NATURE OF SUCH MATERIAL BREACH. THE BREACHING PARTY SHALL HAVE
TWENTY (20) CALENDAR DAYS FROM THE DATE OF THE BREACHING PARTY’S RECEIPT OF THE
FOREGOING NOTICE TO CURE SUCH MATERIAL BREACH TO THE REASONABLE SATISFACTION OF
THE NON-BREACHING PARTY. IF THE BREACH IS CURED, THE OTHER PARTY SHALL PROVIDE
WRITTEN NOTICE TO THE CURING PARTY THAT THE BREACH HAS BEEN ADEQUATELY CURED. IN
THE EVENT THE BREACHING PARTY FAILS TO CURE THE MATERIAL BREACH WITHIN SUCH
TWENTY (20) CALENDAR DAY PERIOD, THEN, AT THE OPTION OF THE NON-BREACHING PARTY
AND UPON NOTICE, THIS AGREEMENT WILL TERMINATE UPON EXPIRATION OF THE THIRTY
(30) CALENDAR DAY NOTICE PERIOD. NOTWITHSTANDING THE FOREGOING, THE PARTIES
SHALL COOPERATE WITH EACH OTHER TO EFFECT A CURE OF ANY BREACH OF THE TERMS OF
THIS AGREEMENT.


 


(D)           TERMINATION FOR INSOLVENCY OF REINSURER.  THE CEDING COMPANY MAY
TERMINATE THIS AGREEMENT AS TO ALL REINSURED POLICIES IN THE EVENT THAT THE
REINSURER BECOMES INSOLVENT (AS SET FORTH IN ARTICLE XVI) BY PROMPTLY PROVIDING
THE REINSURER OR ITS AUTHORIZED REPRESENTATIVE WITH WRITTEN NOTICE OF
TERMINATION, TO BE EFFECTIVE AS OF THE DATE ON WHICH THE REINSURER’S INSOLVENCY
IS ESTABLISHED BY THE AUTHORITY RESPONSIBLE FOR SUCH DETERMINATION.  ANY

 

26

--------------------------------------------------------------------------------


 


REQUIREMENT FOR A NOTIFICATION PERIOD PRIOR TO THE TERMINATION OF THIS AGREEMENT
SHALL NOT APPLY UNDER SUCH CIRCUMSTANCES.


 


SECTION 12.03         TERMINATION PAYMENT.


 


(A)           IN THE EVENT THAT THIS AGREEMENT IS TERMINATED AS TO ALL REINSURED
POLICIES (INCLUDING IF THIS AGREEMENT IS REJECTED BY ANY LIQUIDATOR, RECEIVER,
REHABILITATOR, TRUSTEE OR SIMILAR PERSON ACTING ON BEHALF OF THE CEDING COMPANY
(A “RECEIVER”)), A NET ACCOUNTING AND SETTLEMENT AS TO ANY BALANCE DUE UNDER
THIS AGREEMENT WILL BE UNDERTAKEN BY THE CEDING COMPANY IN ACCORDANCE WITH
ARTICLE IX.  IN ADDITION, ON THE DATE OF DELIVERY OF THE QUARTERLY ACCOUNTING
REPORT RELATED TO SUCH TERMINATION, THE CEDING COMPANY SHALL TRANSFER ALL ASSETS
IN THE FUNDS WITHHELD ACCOUNT TO THE REINSURER, AND THE REINSURER WILL PAY TO
THE CEDING COMPANY, WITHIN FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT OF THE
QUARTERLY ACCOUNTING REPORT, AN AMOUNT EQUAL TO THE CEDED RESERVES AS OF THE
TERMINATION EFFECTIVE DATE.


 


(B)           THE REINSURER’S RIGHT TO TERMINATE THE REINSURANCE PROVIDED
HEREUNDER WILL NOT PREJUDICE ITS RIGHT TO COLLECT PREMIUMS, AND APPLICABLE
INTEREST AS SPECIFIED IN SECTION 19.02, FOR THE PERIOD DURING WHICH SUCH
REINSURANCE WAS IN FORCE, THROUGH AND INCLUDING ANY NOTICE PERIOD.


 


(C)           IF THIS AGREEMENT IS TERMINATED BY THE REINSURER AS A RESULT OF A
NON-PAYMENT EVENT OR OTHER MATERIAL BREACH BY THE CEDING COMPANY OR IS REJECTED
BY A RECEIVER OF THE CEDING COMPANY, THE CEDING COMPANY WILL PROVIDE TO THE
REINSURER WITHIN FORTY-FIVE (45) CALENDAR DAYS AFTER THE TERMINATION EFFECTIVE
DATE, A WRITTEN REPORT WHICH DOCUMENTS THE CEDING COMPANY’S GOOD FAITH
CALCULATION OF THE EMBEDDED VALUE AS OF THE TERMINATION EFFECTIVE DATE (THE
“EMBEDDED VALUE REPORT”) AND WILL PAY AN AMOUNT EQUAL TO THE EMBEDDED VALUE TO
THE REINSURER UPON DELIVERY OF SUCH NOTICE.  THE CEDING COMPANY WILL PROVIDE THE
REINSURER WITH REASONABLE ACCESS TO KNOWLEDGEABLE PERSONNEL TO PROMPTLY ASSIST
IN THE EVALUATION OF SUCH CALCULATION.  WITHIN THIRTY (30) CALENDAR DAYS AFTER
RECEIPT OF THE EMBEDDED VALUE REPORT, THE REINSURER SHALL NOTIFY THE CEDING
COMPANY IN WRITING IF THE REINSURER DISAGREES WITH THE CEDING COMPANY’S
CALCULATION OF THE EMBEDDED VALUE.  DURING THE TEN (10) BUSINESS DAYS
IMMEDIATELY FOLLOWING THE DELIVERY OF SUCH NOTICE OF DISAGREEMENT, THE CEDING
COMPANY AND THE REINSURER WILL SEEK IN GOOD FAITH TO RESOLVE ANY DISPUTES AS TO
SUCH CALCULATION.  NOTWITHSTANDING ARTICLE XV OF THIS AGREEMENT, ANY AND ALL
DISPUTES AS TO THE CALCULATION OF THE EMBEDDED VALUE THAT HAVE NOT BEEN RESOLVED
DURING SUCH TEN (10) BUSINESS DAY PERIOD SHALL BE SUBMITTED TO AN INDEPENDENT
ACTUARIAL FIRM REASONABLY AGREED TO BY EACH OF THE CEDING COMPANY AND THE
REINSURER FOR REVIEW AND DETERMINATION.  THE PARTIES SHALL INSTRUCT THE
INDEPENDENT ACTUARIAL FIRM TO RENDER ITS DECISION AS TO THE APPROPRIATE
CALCULATION OF THE EMBEDDED VALUE WITHIN THIRTY (30) CALENDAR DAYS AFTER THE
SUBMISSION OF THE MATTER FOR ITS REVIEW (OR AS SOON THEREAFTER AS POSSIBLE). 
THE PARTIES AGREE THAT THE ARBITRATION CONDUCTED BY THE INDEPENDENT ACTUARIAL
FIRM SHALL BE A “BASEBALL ARBITRATION”.  AS SUCH, THE INDEPENDENT ACTUARIAL FIRM
SHALL EVALUATE WHICH OF THE PARTIES’ TWO CALCULATIONS OF THE EMBEDDED VALUE IS
MORE REASONABLE IN LIGHT OF THE EVIDENCE PROVIDED BY BOTH PARTIES IN CONNECTION
WITH THEIR RESPECTIVE SUBMISSIONS TO THE INDEPENDENT ACTUARIAL FIRM.  THE
INDEPENDENT ACTUARIAL FIRM SHALL SELECT ONE AND ONLY ONE OF THE CALCULATIONS OF
THE EMBEDDED VALUE SUBMITTED BY THE TWO PARTIES.  THE INDEPENDENT ACTUARIAL
FIRM’S DECISION SHALL BE FINAL AND BINDING UPON EACH OF THE CEDING COMPANY AND
THE REINSURER.  IN THE EVENT THAT THE AMOUNT OF THE EMBEDDED VALUE (AS SUCH
EMBEDDED VALUE IS AGREED TO BY THE PARTIES OR

 

27

--------------------------------------------------------------------------------


 


FINALLY DETERMINED BY THE INDEPENDENT ACTUARIAL FIRM) EXCEEDS THE AMOUNT OF THE
EMBEDDED VALUE PAYMENT MADE BY THE CEDING COMPANY TO THE REINSURER PURSUANT TO
THE FIRST SENTENCE OF THIS SECTION 12.03(C), THEN THE CEDING COMPANY SHALL PAY
THE AMOUNT OF SUCH DIFFERENCE TO THE REINSURER WITHIN TWO (2) BUSINESS DAYS
FOLLOWING THE DATE ON WHICH THE EMBEDDED VALUE IS AGREED TO BY THE PARTIES OR
FINALLY DETERMINED BY THE INDEPENDENT ACTUARIAL FIRM.  ALL FEES AND EXPENSES
RELATING TO THE WORK PERFORMED BY THE INDEPENDENT ACTUARIAL FIRM PURSUANT TO
THIS SECTION 12.03(C) SHALL BE SHALL BE SHARED EQUALLY BETWEEN THE CEDING
COMPANY AND THE REINSURER.


 


SECTION 12.04         SURVIVAL.  ALL PROVISIONS OF THIS AGREEMENT WILL SURVIVE
ANY TERMINATION OF THIS AGREEMENT TO THE EXTENT NECESSARY TO CARRY OUT ITS
PURPOSE.


 


ARTICLE XIII


 


RECAPTURE


 


SECTION 13.01         RECAPTURE.  THE CEDING COMPANY MAY RECAPTURE EACH
REINSURED POLICY ON THE DATE THAT IS THE LAST DAY OF THE CALENDAR MONTH
FOLLOWING THE SEVENTH (7TH)  YEARLY ANNIVERSARY OF THE DATE OF ISSUANCE OF EACH
SUCH REINSURED POLICY (WITH RESPECT TO EACH SUCH REINSURED POLICY, THE “POLICY
RECAPTURE EFFECTIVE DATE”); PROVIDED THAT (A) (I) WITH RESPECT TO REINSURED
POLICIES ISSUED PRIOR TO THE EFFECTIVE DATE, THE CEDING COMPANY HAS NOTIFIED THE
REINSURER IN WRITING OF SUCH ELECTION NO LATER THAN OCTOBER 15, 2015, OR
(II) WITH RESPECT TO THE REINSURED POLICIES ISSUED ON OR FOLLOWING THE EFFECTIVE
DATE, THE CEDING COMPANY HAS NOTIFIED THE REINSURER IN WRITING OF SUCH ELECTION
NO LATER THAN JANUARY 15, 2016 AND (B) THE REINSURER HAS CONSENTED IN WRITING TO
SUCH RECAPTURE (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) WITHIN TEN
(10) BUSINESS DAYS FOLLOWING ITS RECEIPT OF NOTICE OF SUCH ELECTION FROM THE
CEDING COMPANY.  ANY SUCH ELECTION MAY ONLY BE MADE WITH RESPECT TO ALL
REINSURED POLICIES AND MAY NOT BE MADE ON A POLICY-BY-POLICY BASIS.  ANY
ELECTION TO RECAPTURE BY THE CEDING COMPANY AND CONSENT THERETO OF THE REINSURER
SHALL EACH BE IRREVOCABLE ONCE MADE AND WILL BE BINDING ON THE RELEVANT PARTY.  
IF RECAPTURE IS EFFECTIVE PURSUANT TO THIS SECTION 13.01, (I) UPON THE POLICY
RECAPTURE EFFECTIVE DATE WITH RESPECT TO A REINSURED POLICY, THE DEFERRED
ANNUITY CONTRACT, INCLUDING ANY AMENDMENTS, RIDERS OR ENDORSEMENTS ATTACHED
THERETO, COMPRISING SUCH REINSURED POLICY SHALL CEASE TO BE A REINSURED POLICY
UNDER THIS AGREEMENT AND (II) THE MONTHLY ACCOUNTING REPORT OR QUARTERLY
ACCOUNTING REPORT, AS APPLICABLE, FIRST TO BE DELIVERED PURSUANT TO SECTION 9.01
AFTER THE APPLICABLE POLICY RECAPTURE EFFECTIVE DATE WILL REFLECT THE CEDED
RESERVES WITH RESPECT TO REINSURED POLICIES RECAPTURED AS OF THE RELEVANT POLICY
RECAPTURE EFFECTIVE DATE IN ACCORDANCE WITH SECTION 9.03.


 


ARTICLE XIV


 


ERRORS AND OMISSIONS


 


SECTION 14.01         ERRORS AND OMISSIONS.


 


(A)           ANY UNINTENTIONAL OR ACCIDENTAL FAILURE TO COMPLY WITH THE TERMS
OF THIS AGREEMENT WHICH CAN BE SHOWN TO BE THE RESULT OF AN OVERSIGHT OR
CLERICAL ERROR RELATING TO THE ADMINISTRATION OF REINSURANCE BY EITHER PARTY
WILL NOT CONSTITUTE A BREACH OF THIS AGREEMENT. 

 

28

--------------------------------------------------------------------------------


 


UPON DISCOVERY, THE ERROR WILL BE PROMPTLY CORRECTED SO THAT BOTH PARTIES ARE
RESTORED TO THE POSITION THEY WOULD HAVE OCCUPIED HAD THE OVERSIGHT OR CLERICAL
ERROR NOT OCCURRED.  IN THE EVENT A PAYMENT IS CORRECTED, THE PARTY RECEIVING
THE PAYMENT SHALL BE ENTITLED TO INTEREST IN ACCORDANCE WITH SECTION 19.02. 
SHOULD IT NOT BE POSSIBLE TO RESTORE BOTH PARTIES TO THIS POSITION, THE PARTY
RESPONSIBLE FOR THE OVERSIGHT OR CLERICAL ERROR WILL BE RESPONSIBLE FOR ANY
RESULTING LIABILITIES AND EXPENSES.


 


(B)           IF THE CEDING COMPANY HAS FAILED TO CEDE REINSURANCE AS PROVIDED
UNDER THIS AGREEMENT OR HAS FAILED TO COMPLY WITH REPORTING REQUIREMENTS WITH
RESPECT TO BUSINESS CEDED HEREUNDER, THE REINSURER MAY REQUIRE THE CEDING
COMPANY TO AUDIT ITS RECORDS FOR SIMILAR ERRORS AND TAKE REASONABLE ACTIONS
NECESSARY TO CORRECT ERRORS AND AVOID SIMILAR ERRORS.  FAILING PROMPT
CORRECTION, THE REINSURER MAY LIMIT ITS LIABILITY TO THE CORRECTLY REPORTED
REINSURED POLICIES.


 


ARTICLE XV


 


DISPUTE RESOLUTION


 


SECTION 15.01         NEGOTIATION.


 


(A)           WITHIN FIFTEEN (15) CALENDAR DAYS AFTER THE REINSURER OR THE
CEDING COMPANY HAS GIVEN THE OTHER PARTY WRITTEN NOTIFICATION OF A SPECIFIC
DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT, EACH PARTY WILL APPOINT A
DESIGNATED OFFICER OF ITS COMPANY TO ATTEMPT TO RESOLVE SUCH DISPUTE.  THE
OFFICERS WILL MEET AT A MUTUALLY AGREEABLE LOCATION AS SOON AS REASONABLY
POSSIBLE AND AS OFTEN AS REASONABLY NECESSARY IN ORDER TO GATHER AND FURNISH THE
OTHER WITH ALL APPROPRIATE AND RELEVANT INFORMATION CONCERNING THE DISPUTE.  THE
OFFICERS WILL DISCUSS THE MATTER IN DISPUTE AND WILL NEGOTIATE IN GOOD FAITH
WITHOUT THE NECESSITY OF FORMAL ARBITRATION PROCEEDINGS.  DURING THE NEGOTIATION
PROCESS, ALL REASONABLE REQUESTS MADE BY ONE OFFICER TO THE OTHER FOR
INFORMATION WILL BE HONORED.  THE SPECIFIC FORMAT FOR SUCH DISCUSSIONS WILL BE
DECIDED BY THE DESIGNATED OFFICERS.


 


(B)           IF THE OFFICERS CANNOT RESOLVE THE DISPUTE WITHIN THIRTY (30)
CALENDAR DAYS OF THEIR FIRST MEETING, THE DISPUTE WILL BE SUBMITTED TO FORMAL
ARBITRATION PURSUANT TO SECTION 15.02, UNLESS THE PARTIES AGREE IN WRITING TO
EXTEND THE NEGOTIATION PERIOD FOR AN ADDITIONAL THIRTY (30) CALENDAR DAYS.


 


SECTION 15.02         ARBITRATION.


 


(A)           IT IS THE INTENTION OF THE REINSURER AND THE CEDING COMPANY THAT
THE CUSTOMS AND PRACTICES OF THE INSURANCE AND REINSURANCE INDUSTRY WILL BE
GIVEN FULL EFFECT IN THE OPERATION AND INTERPRETATION OF THIS AGREEMENT.  THE
PARTIES AGREE TO ACT IN ALL MATTERS WITH THE UTMOST GOOD FAITH.  HOWEVER, IF THE
REINSURER AND THE CEDING COMPANY CANNOT MUTUALLY RESOLVE A DISPUTE THAT ARISES
OUT OF OR RELATES TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE VALIDITY
OF THIS AGREEMENT, AND THE DISPUTE CANNOT BE RESOLVED THROUGH THE NEGOTIATION
PROCESS, THEN, EXCEPT AS OTHERWISE PROVIDED IN SECTION 10.03(H) (RELATING TO
STATUTORY IMPAIRMENTS OF ASSETS HELD IN THE FUNDS WITHHELD ACCOUNT), AND
SECTION 12.03(C) (RELATING TO THE EMBEDDED VALUE OF THE

 

29

--------------------------------------------------------------------------------


 


REINSURED POLICIES), THE DISPUTE WILL BE FINALLY SETTLED BY ARBITRATION IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 15.02.


 


(B)           TO INITIATE ARBITRATION, EITHER THE CEDING COMPANY OR THE
REINSURER WILL NOTIFY THE OTHER PARTY BY CERTIFIED MAIL OF ITS DESIRE TO
ARBITRATE, STATING THE NATURE OF THE DISPUTE AND THE REMEDY SOUGHT.


 


(C)           ANY ARBITRATION PURSUANT TO THIS SECTION 15.02 WILL BE CONDUCTED
BEFORE A PANEL OF THREE ARBITRATORS WHO WILL BE CURRENT OR FORMER OFFICERS OF
LIFE INSURANCE OR LIFE REINSURANCE COMPANIES OTHER THAN THE PARTIES TO THIS
AGREEMENT, THEIR AFFILIATES OR SUBSIDIARIES, OR OTHER PROFESSIONALS WITH
EXPERIENCE IN LIFE INSURANCE OR REINSURANCE, PROVIDED THAT SUCH PROFESSIONALS
SHALL NOT HAVE PERFORMED SERVICES FOR EITHER PARTY WITHIN THE PREVIOUS FIVE
(5) YEARS.  EACH OF THE ARBITRATORS WILL BE FAMILIAR WITH THE PREVAILING CUSTOMS
AND PRACTICES FOR REINSURANCE IN THE LIFE INSURANCE AND LIFE REINSURANCE
INDUSTRY IN THE UNITED STATES.  EACH OF THE PARTIES WILL APPOINT ONE ARBITRATOR
AND THE TWO SO APPOINTED WILL SELECT THE THIRD ARBITRATOR WHO SHALL BE
INDEPENDENT AND IMPARTIAL.  IF EITHER PARTY REFUSES OR FAILS TO APPOINT AN
ARBITRATOR WITHIN SIXTY (60) CALENDAR DAYS AFTER THE OTHER PARTY HAS GIVEN
WRITTEN NOTICE TO SUCH PARTY OF ITS ARBITRATOR APPOINTMENT, THE PARTY THAT HAS
GIVEN NOTICE MAY APPOINT THE SECOND ARBITRATOR.  IF THE TWO ARBITRATORS DO NOT
AGREE ON A THIRD ARBITRATOR WITHIN THIRTY (30) CALENDAR DAYS OF THE APPOINTMENT
OF THE SECOND ARBITRATOR, THEN THE THIRD ARBITRATOR SHALL BE SELECTED BY THE
ARIAS-U.S. UMPIRE SELECTION PROCEDURE (AVAILABLE AT WWW.ARIAS-US.ORG), SUBJECT
TO THE ARBITRATOR QUALIFICATION REQUIREMENTS OF THIS PARAGRAPH.


 


(D)           EACH ARBITRATION HEARING UNDER THIS AGREEMENT WILL BE HELD ON THE
DATE SET BY THE ARBITRATORS AT A MUTUALLY AGREED UPON LOCATION.  IN NO EVENT
WILL THIS DATE BE LATER THAN SIX (6) MONTHS AFTER THE APPOINTMENT OF THE THIRD
ARBITRATOR.  AS SOON AS POSSIBLE, THE ARBITRATORS WILL ESTABLISH ARBITRATION
PROCEDURES AS WARRANTED BY THE FACTS AND ISSUES OF THE PARTICULAR CASE. 
NOTWITHSTANDING SECTION 19.17, THE ARBITRATION AND THIS SECTION 15.02 SHALL BE
GOVERNED BY TITLE 9 (ARBITRATION) OF THE UNITED STATES CODE.


 


(E)           THE ARBITRATORS WILL BASE THEIR DECISION ON THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE CUSTOMS AND PRACTICES OF THE INSURANCE AND
REINSURANCE INDUSTRIES RATHER THAN ON STRICT INTERPRETATION OF THE LAW.  THE
DECISION OF THE ARBITRATORS WILL BE MADE BY MAJORITY RULE AND WILL BE FINAL AND
BINDING ON BOTH PARTIES, UNLESS (I) THE DECISION WAS PROCURED BY CORRUPTION,
FRAUD OR OTHER UNDUE MEANS; (II) THERE WAS EVIDENT PARTIALITY BY AN ARBITRATOR
OR CORRUPTION IN ANY OF THE ARBITRATORS OR MISCONDUCT PREJUDICING THE RIGHTS OF
ANY PARTY; OR (III) THE ARBITRATORS EXCEEDED THEIR POWERS.  SUBJECT TO THE
PRECEDING SENTENCE, NEITHER PARTY MAY SEEK JUDICIAL REVIEW OF THE DECISION OF
THE ARBITRATORS.  THE ARBITRATORS SHALL ENTER AN AWARD WHICH SHALL DO JUSTICE
BETWEEN THE PARTIES AND THE AWARD SHALL BE SUPPORTED BY WRITTEN OPINION.  THE
PARTIES AGREE THAT THE FEDERAL COURTS IN THE STATE OF IOWA, OR THE STATE COURTS
OF SUCH STATE, HAVE JURISDICTION TO HEAR ANY MATTER RELATING TO COMPELLING
ARBITRATION OR ENFORCING THE JUDGMENT OF AN ARBITRAL PANEL, AND THE PARTIES
HEREBY CONSENT TO SUCH JURISDICTION.  EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF SUCH VENUE, OR ANY CLAIM THAT A PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  IN ADDITION, THE CEDING COMPANY AND REINSURER HEREBY
CONSENT TO SERVICE OF PROCESS OUT OF SUCH COURTS AT THE ADDRESSES SET FORTH IN
SECTION 19.06.

 

30

--------------------------------------------------------------------------------


 


(F)            UNLESS THE ARBITRATORS DECIDE OTHERWISE, EACH PARTY WILL BEAR THE
EXPENSE OF ITS OWN ARBITRATION ACTIVITIES, INCLUDING ITS APPOINTED ARBITRATOR
AND ANY OUTSIDE ATTORNEY AND WITNESS FEES.  THE PARTIES WILL JOINTLY BEAR THE
EXPENSE OF THE THIRD ARBITRATOR.


 


(G)           WAIVER OF TRIAL BY JURY.  THE REINSURER AND THE CEDING COMPANY
HEREBY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY MATTER ARISING OUT OF OR
RELATING TO THIS AGREEMENT.


 


ARTICLE XVI


 


INSOLVENCY


 


SECTION 16.01         INSOLVENCY.


 


(A)           A PARTY TO THIS AGREEMENT WILL BE DEEMED “INSOLVENT” WHEN IT:


 

(I)            APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF A RECEIVER,
REHABILITATOR, CONSERVATOR, LIQUIDATOR OR STATUTORY SUCCESSOR (THE “AUTHORIZED
REPRESENTATIVE”) OF ITS PROPERTIES OR ASSETS;

 

(II)           IS ADJUDICATED AS BANKRUPT OR INSOLVENT;

 

(III)          FILES OR CONSENTS TO THE FILING OF A PETITION IN BANKRUPTCY,
SEEKS REORGANIZATION OR AN ARRANGEMENT WITH CREDITORS OR TAKES ADVANTAGE OF ANY
BANKRUPTCY, DISSOLUTION, LIQUIDATION, REHABILITATION, CONSERVATION OR SIMILAR
LAW OR STATUTE; OR

 

(IV)          BECOMES THE SUBJECT OF AN ORDER TO REHABILITATE OR AN ORDER TO
LIQUIDATE AS DEFINED BY THE INSURANCE CODE OF THE JURISDICTION OF THE PARTY’S
DOMICILE.

 


(B)           IN THE EVENT OF THE INSOLVENCY OF EITHER PARTY, THE RIGHTS OR
REMEDIES OF THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT.


 


(C)           INSOLVENCY OF THE CEDING COMPANY.  IN THE EVENT OF THE INSOLVENCY
OF THE CEDING COMPANY:


 

(I)            THE REINSURANCE PROVIDED UNDER THIS AGREEMENT WILL BE PAYABLE BY
THE REINSURER DIRECTLY TO THE CEDING COMPANY OR ITS AUTHORIZED REPRESENTATIVE,
WITHOUT DIMINUTION BECAUSE OF SUCH INSOLVENCY, ON THE BASIS OF THE REPORTED
CLAIMS ALLOWED AGAINST THE CEDING COMPANY BY ANY COURT OF COMPETENT JURISDICTION
OR BY THE AUTHORIZED REPRESENTATIVE HAVING AUTHORITY TO ALLOW SUCH CLAIMS.

 

(II)           THE REINSURER WILL BE LIABLE ONLY FOR BENEFITS REINSURED AS
BENEFITS BECOME DUE UNDER THE TERMS OF THE REINSURED POLICIES AND WILL NOT BE OR
BECOME LIABLE FOR ANY AMOUNTS OR RESERVES TO BE HELD BY THE CEDING COMPANY AS TO
THE REINSURED POLICIES OR FOR ANY DAMAGES OR PAYMENTS RESULTING FROM THE
TERMINATION OR RESTRUCTURING OF THE REINSURED POLICIES THAT ARE NOT OTHERWISE
EXPRESSLY COVERED BY THIS AGREEMENT.  THE CEDING COMPANY OR ITS AUTHORIZED
REPRESENTATIVE WILL GIVE WRITTEN NOTICE TO THE REINSURER OF ALL PENDING CLAIMS
AGAINST THE CEDING COMPANY ON ANY REINSURED POLICIES

 

31

--------------------------------------------------------------------------------


 

WITHIN A REASONABLE TIME AFTER FILING IN THE INSOLVENCY PROCEEDINGS. WHILE A
CLAIM IS PENDING, THE REINSURER MAY INVESTIGATE SUCH CLAIM AND INTERPOSE, AT ITS
OWN EXPENSE, IN THE PROCEEDINGS WHERE THE CLAIM IS TO BE ADJUDICATED, ANY
DEFENSE OR DEFENSES WHICH IT MAY DEEM AVAILABLE TO THE CEDING COMPANY OR ITS
AUTHORIZED REPRESENTATIVE.

 

(III)          THE EXPENSE INCURRED BY THE REINSURER WILL BE CHARGEABLE, SUBJECT
TO COURT APPROVAL, AGAINST THE CEDING COMPANY AS PART OF THE EXPENSE OF ITS
INSOLVENCY PROCEEDINGS TO THE EXTENT OF A PROPORTIONATE SHARE OF THE BENEFIT
WHICH MAY ACCRUE TO THE CEDING COMPANY SOLELY AS A RESULT OF THE DEFENSE
UNDERTAKEN BY THE REINSURER.  WHERE TWO OR MORE REINSURERS ARE INVOLVED IN THE
SAME CLAIM AND A MAJORITY IN INTEREST ELECT TO INTERPOSE A DEFENSE TO SUCH
CLAIM, THE EXPENSE WILL BE APPORTIONED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT AS THOUGH SUCH EXPENSE HAD BEEN INCURRED BY THE CEDING COMPANY.

 


ARTICLE XVII


 


TAXES


 


SECTION 17.01         TAXES.  NO TAXES, ALLOWANCES, OR EXPENSE WILL BE PAID BY
THE REINSURER TO THE CEDING COMPANY FOR ANY REINSURED POLICY, EXCEPT AS
SPECIFICALLY REFERRED TO IN THIS AGREEMENT.


 


SECTION 17.02         PREMIUM TAX.  THE REINSURER SHALL REIMBURSE THE CEDING
COMPANY FOR THE QUOTA SHARE OF ANY PREMIUM TAX (“PREMIUM TAX”) PAID BY THE
CEDING COMPANY WITH RESPECT TO A REINSURED POLICY IN RESPECT OF THE
ANNUITIZATION OF SUCH REINSURED POLICY, WHICH REIMBURSEMENT WILL REFLECT ANY
CREDIT RECEIVED BY THE CEDING COMPANY RESULTING FROM ANY GUARANTY FUND
ASSESSMENTS PAID BY THE REINSURER.  SUCH PREMIUM TAXES SHALL BE PAYABLE IN
ACCORDANCE WITH SECTION 9.03.


 


SECTION 17.03         EXCISE TAX.  IN THE EVENT THAT ANY EXCISE TAX IS DUE WITH
RESPECT TO ANY REINSURANCE PREMIUM DUE FROM THE CEDING COMPANY TO THE REINSURER
UNDER THIS AGREEMENT, THE CEDING COMPANY SHALL PAY THE ENTIRE AMOUNT OF SUCH
EXCISE TAX.  THE REINSURER SHALL REIMBURSE THE CEDING COMPANY FOR ANY SUCH
EXCISE TAX PAID BY THE CEDING COMPANY IN ACCORDANCE WITH SECTION 9.03.


 


ARTICLE XVIII


 


REPRESENTATIONS, WARRANTIES AND COVENANTS


 


SECTION 18.01         REPRESENTATIONS AND WARRANTIES OF THE CEDING COMPANY.  THE
CEDING COMPANY HEREBY REPRESENTS AND WARRANTS TO THE REINSURER AS FOLLOWS:


 


(A)           ORGANIZATION AND QUALIFICATION.  THE CEDING COMPANY IS A
CORPORATION DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE OF IOWA AND HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
OPERATE ITS BUSINESS AS NOW CONDUCTED, AND IS DULY QUALIFIED AS A FOREIGN
CORPORATION TO DO BUSINESS, AND, TO THE EXTENT LEGALLY APPLICABLE, IS IN GOOD
STANDING, IN EACH JURISDICTION WHERE THE CHARACTER OF ITS OWNED, OPERATED OR
LEASED PROPERTIES OR THE NATURE OF ITS ACTIVITIES MAKES SUCH QUALIFICATION
NECESSARY, EXCEPT FOR FAILURES TO

 

32

--------------------------------------------------------------------------------


 


BE SO QUALIFIED OR BE IN GOOD STANDING THAT, INDIVIDUALLY OR IN THE AGGREGATE,
DO NOT HAVE, AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE
EFFECT ON THE CEDING COMPANY’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 


(B)           AUTHORIZATION.  THE CEDING COMPANY HAS ALL REQUISITE CORPORATE
POWER TO ENTER INTO, CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY AND CARRY OUT
ITS OBLIGATIONS UNDER, THIS AGREEMENT.  THE EXECUTION AND DELIVERY BY THE CEDING
COMPANY OF THIS AGREEMENT, AND THE CONSUMMATION BY THE CEDING COMPANY OF THE
TRANSACTIONS CONTEMPLATED BY, AND THE PERFORMANCE BY THE CEDING COMPANY OF ITS
OBLIGATIONS UNDER, THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE
CORPORATE ACTION ON THE PART OF THE CEDING COMPANY.  THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY THE CEDING COMPANY, AND (ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY THE REINSURER) THIS AGREEMENT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE CEDING COMPANY,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECT OF
ANY APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM, OR SIMILAR
LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY.


 


(C)           NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
CEDING COMPANY OF, AND THE CONSUMMATION BY THE CEDING COMPANY OF THE
TRANSACTIONS CONTEMPLATED BY, THIS AGREEMENT DO NOT AND WILL NOT (I) VIOLATE OR
CONFLICT WITH THE ORGANIZATIONAL DOCUMENTS OF THE CEDING COMPANY, (II) CONFLICT
WITH OR VIOLATE ANY STATUTE, LAW, ORDINANCE, RULE, REGULATION, JUDGMENT, DECREE,
ORDER, INJUNCTION, WRIT, PERMIT OR LICENSE OF ANY GOVERNMENTAL AUTHORITY
APPLICABLE TO THE CEDING COMPANY OR BY WHICH IT OR ITS PROPERTIES OR ASSETS IS
BOUND OR SUBJECT, OR (III) RESULT IN ANY BREACH OF, OR CONSTITUTE A DEFAULT (OR
EVENT WHICH, WITH THE GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH, WOULD BECOME A
DEFAULT) UNDER, OR GIVE TO ANY PERSON ANY RIGHTS OF TERMINATION, ACCELERATION OR
CANCELLATION OF, ANY AGREEMENT, LEASE, NOTE, BOND, LOAN OR CREDIT AGREEMENT,
MORTGAGE, INDENTURE OR OTHER INSTRUMENT, OBLIGATION OR CONTRACT OF ANY KIND TO
WHICH THE CEDING COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE
CEDING COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES
OR ASSETS IS BOUND OR AFFECTED, EXCEPT, IN THE CASE OF CLAUSE (III), ANY SUCH
CONFLICTS, VIOLATIONS, BREACHES, LOSS OF CONTRACTUAL BENEFITS, DEFAULTS OR
RIGHTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, DO NOT HAVE, AND WOULD NOT
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT ON THE CEDING
COMPANY’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(D)           FACTUAL INFORMATION RELATING TO THE REINSURED POLICIES.  THE
INFORMATION RELATING TO THE BUSINESS REINSURED UNDER THIS AGREEMENT THAT WAS
SUPPLIED BY OR ON BEHALF OF THE CEDING COMPANY TO THE REINSURER OR ANY OF THE
REINSURER’S REPRESENTATIVES IN CONNECTION WITH THIS AGREEMENT (SUCH INFORMATION,
THE “FACTUAL INFORMATION”), AS OF THE DATE SUPPLIED (OR IF LATER CORRECTED OR
SUPPLEMENTED PRIOR TO THE DATE HEREOF, AS OF THE DATE CORRECTED OR
SUPPLEMENTED), DID NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE ANY MATERIAL FACT NECESSARY TO MAKE SUCH FACTUAL INFORMATION, TAKEN AS
A WHOLE, NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE STATEMENTS
CONTAINED THEREIN WERE MADE, AND WAS OTHERWISE COMPLETE AND ACCURATE IN ALL
MATERIAL RESPECTS.  THE FACTUAL INFORMATION WAS COMPILED IN A COMMERCIALLY
REASONABLE MANNER GIVEN ITS INTENDED PURPOSE.  THE PRICING METHODOLOGY AND THE
HEDGING PROCEDURES PROVIDED TO THE REINSURER BY THE CEDING COMPANY WERE COMPLETE
AND ACCURATE WHEN DISCLOSED AND THERE HAS BEEN NO MATERIAL CHANGE IN EITHER THE
PRICING METHODOLOGY OR THE HEDGING PROCEDURES SINCE THE DATE DISCLOSED.

 

33

--------------------------------------------------------------------------------


 


(E)           SOLVENCY.  THE CEDING COMPANY IS AND WILL BE SOLVENT ON A
STATUTORY BASIS IMMEDIATELY AFTER GIVING EFFECT TO THIS AGREEMENT.  FOR THE
PURPOSES OF THIS SECTION 18.01(E), “SOLVENT” MEANS THAT: (I) THE AGGREGATE
ASSETS OF THE CEDING COMPANY ARE GREATER THAN THE AGGREGATE LIABILITIES OF THE
CEDING COMPANY, IN EACH CASE DETERMINED IN ACCORDANCE WITH SAP; (II) THE CEDING
COMPANY DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR DEBTS OR
OTHER LIABILITIES BEYOND ITS ABILITY TO PAY SUCH DEBTS AND OTHER LIABILITIES AS
THEY COME DUE AND (III) THE CEDING COMPANY IS NOT ENGAGED IN A BUSINESS OR
TRANSACTION, AND DOES NOT CONTEMPLATE ENGAGING IN A BUSINESS OR TRANSACTION, FOR
WHICH THE CEDING COMPANY’S ASSETS WOULD CONSTITUTE UNREASONABLY INSUFFICIENT
CAPITAL.


 


(F)            ACCURACY OF BOOKS AND RECORDS.  THE CEDING COMPANY MAINTAINS
RECORDS RELATING TO THE REINSURED POLICIES AND THE HEDGES, AND IMPLEMENTS
ADMINISTRATIVE AND OPERATING PROCEDURES WITH RESPECT TO SUCH RECORDS, AND KEEPS
AND MAINTAINS ALL MATERIAL DOCUMENTS, BOOKS AND RECORDS REASONABLY NECESSARY FOR
THE MAINTENANCE OF THE REINSURED POLICIES AND THE HEDGES, WHICH DOCUMENTS, BOOKS
AND RECORDS ARE COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS, WITH THE UTMOST
GOOD FAITH AND WITH THE SKILL, DILIGENCE AND EXPERTISE THAT WOULD REASONABLY BE
EXPECTED FROM QUALIFIED PERSONNEL PERFORMING SUCH DUTIES IN LIKE CIRCUMSTANCES.


 


(G)           GOVERNMENTAL LICENSES.  THE CEDING COMPANY HAS ALL LICENSES,
CERTIFICATES OF AUTHORITY OR OTHER SIMILAR CERTIFICATES, REGISTRATIONS,
FRANCHISES, PERMITS, APPROVALS OR OTHER SIMILAR AUTHORIZATIONS ISSUED BY
GOVERNMENTAL AUTHORITIES (COLLECTIVELY, “PERMITS”) NECESSARY TO CONDUCT ITS
BUSINESS AS CURRENTLY CONDUCTED, EXCEPT IN SUCH CASES WHERE THE FAILURE TO HAVE
A PERMIT HAS NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT WITH RESPECT TO THE CEDING COMPANY.  ALL PERMITS THAT ARE
MATERIAL TO THE CONDUCT OF THE CEDING COMPANY’S BUSINESS ARE VALID AND IN FULL
FORCE AND EFFECT.  THE CEDING COMPANY IS NOT SUBJECT TO ANY PENDING ACTION OR,
TO THE KNOWLEDGE OF THE CEDING COMPANY, ANY THREATENED ACTION THAT SEEKS THE
REVOCATION, SUSPENSION, TERMINATION, MODIFICATION OR IMPAIRMENT OF ANY PERMIT
THAT, IF SUCCESSFUL, WOULD REASONABLY BE EXPECTED TO HAVE, OR WITH THE PASSAGE
OF TIME BECOME, A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE CEDING COMPANY.


 


(H)           FINANCIAL STATEMENTS.  THE CEDING COMPANY HAS PROVIDED TO THE
REINSURER A COPY OF ITS AUDITED STATUTORY FINANCIAL STATEMENTS AS OF THE END OF
THE MOST RECENT CALENDAR YEAR AND ITS UNAUDITED STATUTORY FINANCIAL STATEMENTS
AS OF THE END OF THE MOST RECENT CALENDAR QUARTER FOR WHICH THE CEDING COMPANY’S
STATUTORY FINANCIAL STATEMENTS HAVE BEEN PREPARED AND AS WERE PROVIDED BY THE
CEDING COMPANY TO THE IOWA INSURANCE DIVISION.  EXCEPT AS DISCLOSED IN SUCH
FINANCIAL STATEMENTS (INCLUDING IN THE NOTES THERETO), SUCH FINANCIAL STATEMENTS
HAVE BEEN PREPARED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH SAP APPLIED ON A
CONSISTENT BASIS DURING THE PERIOD INVOLVED AND PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE STATUTORY FINANCIAL POSITION AND RESULTS OF OPERATIONS OF THE
CEDING COMPANY AS OF THEIR RESPECTIVE DATES OR FOR THE RESPECTIVE PERIODS
COVERED THEREBY.


 


(I)            NO MATERIAL ADVERSE EFFECT.  SINCE THE LAST STATUTORY FINANCIAL
STATEMENTS OF THE CEDING COMPANY AND ANY SECURITIES EXCHANGE COMMISSION FILINGS
MADE BY THE PARENT ENTITY OF THE CEDING COMPANY, THERE HAS NOT OCCURRED ANY
EVENT OR EVENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS OR HAVE HAD OR WOULD
BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE
CEDING COMPANY.

 

34

--------------------------------------------------------------------------------


 


SECTION 18.02         COVENANTS OF THE CEDING COMPANY.


 


(A)           INVESTIGATIONS.  TO THE EXTENT PERMITTED BY APPLICABLE LAW OR
REGULATION, THE CEDING COMPANY WILL NOTIFY THE REINSURER IMMEDIATELY, IN
WRITING, OF ANY AND ALL INVESTIGATIONS OF THE CEDING COMPANY CONDUCTED BY ANY
FEDERAL OR STATE GOVERNMENTAL AUTHORITY COMMENCING AFTER THE DATE HEREOF, OTHER
THAN ROUTINE STATE INSURANCE DEPARTMENT EXAMINATIONS.


 


(B)           STATUTORY ACCOUNTING PRINCIPLES.  THE CEDING COMPANY WILL PREPARE
ITS FINANCIAL STATEMENTS AS REQUIRED BY, AND IN ACCORDANCE WITH, SAP.


 


(C)           EXISTENCE; CONDUCT OF BUSINESS.  THE CEDING COMPANY WILL DO OR
CAUSE TO BE DONE ALL THINGS REASONABLY NECESSARY TO PRESERVE, RENEW AND KEEP IN
FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE RIGHTS, LICENSES, PERMITS,
PRIVILEGES AND FRANCHISES MATERIAL TO THE CONDUCT OF ITS BUSINESS.


 


(D)           COMPLIANCE WITH LAW.  THE CEDING COMPANY WILL COMPLY WITH ALL
STATUTES, LAWS, ORDINANCES, RULES, REGULATIONS, JUDGMENTS, DECREES, ORDERS,
INJUNCTIONS, WRITS, PERMITS, OR LICENSES OF ANY GOVERNMENTAL AUTHORITY
APPLICABLE TO THE CEDING COMPANY OR BY WHICH IT OR ITS PROPERTIES OR ASSETS IS
BOUND OR SUBJECT, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
THE CEDING COMPANY’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(E)           RESTRICTION ON LIENS.  THE CEDING COMPANY SHALL NOT CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY LIENS ON THE ASSETS IN THE FUNDS WITHHELD ACCOUNT
OWNED ON THE DATE OF THIS AGREEMENT OR HEREAFTER ACQUIRED, OR ON ANY INTEREST
THEREIN OR THE PROCEEDS THEREOF.


 


(F)            GOVERNMENTAL NOTICES.  THE CEDING COMPANY SHALL PROVIDE THE
REINSURER, WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT THEREOF, COPIES OF ANY
WRITTEN NOTICE OR REPORT FROM ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO THE
BUSINESS REINSURED UNDER THIS AGREEMENT AND A WRITTEN SUMMARY OF ANY MATERIAL
ORAL COMMUNICATION WITH ANY GOVERNMENTAL AUTHORITY WITH RESPECT TO THE BUSINESS
REINSURED UNDER THIS AGREEMENT.


 


SECTION 18.03         REPRESENTATIONS AND WARRANTIES OF THE REINSURER.  THE
REINSURER HEREBY REPRESENTS AND WARRANTS TO THE CEDING COMPANY AS FOLLOWS:


 


(A)           ORGANIZATION AND QUALIFICATION.  THE REINSURER IS A CORPORATION
DULY INCORPORATED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
BERMUDA AND HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO OPERATE ITS
BUSINESS AS NOW CONDUCTED, AND IS DULY QUALIFIED AS A FOREIGN CORPORATION TO DO
BUSINESS, AND, TO THE EXTENT LEGALLY APPLICABLE, IS IN GOOD STANDING, IN EACH
JURISDICTION WHERE THE CHARACTER OF ITS OWNED, OPERATED OR LEASED PROPERTIES OR
THE NATURE OF ITS ACTIVITIES MAKES SUCH QUALIFICATION NECESSARY, EXCEPT FOR
FAILURES TO BE SO QUALIFIED OR BE IN GOOD STANDING THAT, INDIVIDUALLY OR IN THE
AGGREGATE, DO NOT HAVE, AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT ON THE REINSURER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 


(B)           AUTHORIZATION.  THE REINSURER HAS ALL REQUISITE CORPORATE POWER TO
ENTER INTO, CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY AND CARRY OUT ITS
OBLIGATIONS UNDER, THIS AGREEMENT.  THE EXECUTION AND DELIVERY BY THE REINSURER
OF THIS AGREEMENT, AND THE

 

35

--------------------------------------------------------------------------------


 


CONSUMMATION BY THE REINSURER OF THE TRANSACTIONS CONTEMPLATED BY, AND THE
PERFORMANCE BY THE REINSURER OF ITS OBLIGATIONS UNDER, THIS AGREEMENT HAVE BEEN
DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION ON THE PART OF THE REINSURER. 
THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE REINSURER, AND
(ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE CEDING COMPANY) THIS
AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE REINSURER,
ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECT OF
ANY APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY, MORATORIUM, OR SIMILAR
LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY.


 


(C)           NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
REINSURER OF, AND THE CONSUMMATION BY THE REINSURER OF THE TRANSACTIONS
CONTEMPLATED BY, THIS AGREEMENT DO NOT AND WILL NOT (I) VIOLATE OR CONFLICT WITH
THE ORGANIZATIONAL DOCUMENTS OF THE REINSURER, (II) CONFLICT WITH OR VIOLATE ANY
STATUTE, LAW, ORDINANCE, RULE, REGULATION, JUDGMENT, DECREE, ORDER, INJUNCTION,
WRIT, PERMIT OR LICENSE OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO THE
REINSURER OR BY WHICH IT OR ITS PROPERTIES OR ASSETS IS BOUND OR SUBJECT, OR
(III) RESULT IN ANY BREACH OF, OR CONSTITUTE A DEFAULT (OR EVENT WHICH, WITH THE
GIVING OF NOTICE OR LAPSE OF TIME, OR BOTH, WOULD BECOME A DEFAULT) UNDER, OR
GIVE TO ANY PERSON ANY RIGHTS OF TERMINATION, ACCELERATION OR CANCELLATION OF,
ANY AGREEMENT, LEASE, NOTE, BOND, LOAN OR CREDIT AGREEMENT, MORTGAGE, INDENTURE
OR OTHER INSTRUMENT, OBLIGATION OR CONTRACT OF ANY KIND TO WHICH THE REINSURER
OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE REINSURER OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS IS BOUND OR
AFFECTED, EXCEPT, IN THE CASE OF CLAUSE (III), ANY SUCH CONFLICTS, VIOLATIONS,
BREACHES, LOSS OF CONTRACTUAL BENEFITS, DEFAULTS OR RIGHTS THAT, INDIVIDUALLY OR
IN THE AGGREGATE, DO NOT HAVE, AND WOULD NOT REASONABLY BE EXPECTED TO HAVE, A
MATERIAL ADVERSE EFFECT ON THE REINSURER’S ABILITY TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT.


 


(D)           SOLVENCY.  THE REINSURER IS AND WILL BE SOLVENT ON A STATUTORY
BASIS IMMEDIATELY AFTER GIVING EFFECT TO THIS AGREEMENT.  FOR THE PURPOSES OF
THIS SECTION 18.03(D), “SOLVENT” MEANS THAT: (I) THE AGGREGATE ASSETS OF THE
REINSURER ARE GREATER THAN THE AGGREGATE LIABILITIES OF THE REINSURER, IN EACH
CASE DETERMINED IN ACCORDANCE WITH THE REGULATIONS PROMULGATED BY THE BERMUDA
MONETARY AUTHORITY; (II) THE REINSURER DOES NOT INTEND TO, AND DOES NOT BELIEVE
THAT IT WILL, INCUR DEBTS OR OTHER LIABILITIES BEYOND ITS ABILITY TO PAY SUCH
DEBTS AND OTHER LIABILITIES AS THEY COME DUE AND (III) THE REINSURER IS NOT
ENGAGED IN A BUSINESS OR TRANSACTION, AND DOES NOT CONTEMPLATE ENGAGING IN A
BUSINESS OR TRANSACTION, FOR WHICH THE REINSURER’S ASSETS WOULD CONSTITUTE
UNREASONABLY INSUFFICIENT CAPITAL.


 


(E)           ACCURACY OF BOOKS AND RECORDS.  THE REINSURER MAINTAINS RECORDS
AND IMPLEMENTS ADMINISTRATIVE AND OPERATING PROCEDURES WITH RESPECT TO SUCH
RECORDS, AND KEEPS AND MAINTAINS ALL MATERIAL DOCUMENTS, BOOKS AND RECORDS
REASONABLY NECESSARY IN THE ORDINARY COURSE OF BUSINESS, WHICH DOCUMENTS, BOOKS
AND RECORDS ARE COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS, WITH THE UTMOST
GOOD FAITH AND WITH THE SKILL, DILIGENCE AND EXPERTISE THAT WOULD REASONABLY BE
EXPECTED FROM QUALIFIED PERSONNEL PERFORMING SUCH DUTIES IN LIKE CIRCUMSTANCES.


 


(F)            GOVERNMENTAL LICENSES.  THE REINSURER HAS ALL PERMITS NECESSARY
TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED, EXCEPT IN SUCH CASES WHERE THE
FAILURE TO HAVE A PERMIT HAS NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE REINSURER.  ALL PERMITS THAT
ARE MATERIAL TO THE CONDUCT OF THE REINSURER’S BUSINESS ARE VALID AND IN FULL
FORCE AND EFFECT.  THE REINSURER IS NOT SUBJECT TO ANY PENDING ACTION OR, TO

 

36

--------------------------------------------------------------------------------


 


THE KNOWLEDGE OF THE REINSURER, ANY THREATENED ACTION THAT SEEKS THE REVOCATION,
SUSPENSION, TERMINATION, MODIFICATION OR IMPAIRMENT OF ANY PERMIT THAT, IF
SUCCESSFUL, WOULD REASONABLY BE EXPECTED TO HAVE, OR WITH THE PASSAGE OF TIME
BECOME, A MATERIAL ADVERSE EFFECT WITH RESPECT TO THE REINSURER.


 


(G)           NO MATERIAL ADVERSE EFFECT.  SINCE JULY 15, 2009, THERE HAS NOT
OCCURRED ANY EVENT OR EVENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS OR HAVE
HAD OR WOULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WITH
RESPECT TO THE REINSURER.


 


SECTION 18.04         COVENANTS OF THE REINSURER.


 


(A)           EXISTENCE; CONDUCT OF BUSINESS.  THE REINSURER WILL DO OR CAUSE TO
BE DONE ALL THINGS REASONABLY NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL
FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE RIGHTS, LICENSES, PERMITS,
PRIVILEGES AND FRANCHISES MATERIAL TO THE CONDUCT OF ITS BUSINESS.


 


(B)           COMPLIANCE WITH LAW.  THE REINSURER WILL COMPLY WITH ALL STATUTES,
LAWS, ORDINANCES, RULES, REGULATIONS, JUDGMENTS, DECREES, ORDERS, INJUNCTIONS,
WRITS, PERMITS, OR LICENSES OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO THE
REINSURER OR BY WHICH IT OR ITS PROPERTIES OR ASSETS IS BOUND OR SUBJECT, EXCEPT
WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE REINSURER’S
ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


ARTICLE XIX


 


MISCELLANEOUS


 


SECTION 19.01         CURRENCY.  ALL PAYMENTS DUE UNDER THIS AGREEMENT WILL BE
MADE IN U.S. DOLLARS.


 


SECTION 19.02         INTEREST.  ALL AMOUNTS DUE AND PAYABLE BY THE CEDING
COMPANY OR THE REINSURER UNDER THIS AGREEMENT THAT REMAIN UNPAID FOR MORE THAN
FIFTEEN (15) CALENDAR DAYS FROM THE DATE DUE HEREUNDER WILL INCUR INTEREST FROM
THE DATE DUE HEREUNDER.  EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT, SUCH
INTEREST SHALL ACCRUE AT A RATE EQUAL TO SIX PERCENT (6%), CALCULATED ON A
30/360 BASIS.


 


SECTION 19.03         RIGHT OF SETOFF AND RECOUPMENT.


 


(A)           EACH OF THE CEDING COMPANY AND THE REINSURER SHALL HAVE, AND MAY
EXERCISE AT ANY TIME AND FROM TIME TO TIME, THE RIGHT TO SETOFF OR RECOUP ANY
UNDISPUTED BALANCE OR BALANCES, WHETHER ON ACCOUNT OF REINSURANCE PREMIUMS,
ALLOWANCES, CREDITS, CLAIMS, ANNUITIZATIONS OR OTHERWISE, DUE FROM ONE PARTY TO
THE OTHER UNDER THIS AGREEMENT AND MAY SETOFF OR RECOUP SUCH BALANCE OR BALANCES
AGAINST ANY BALANCE OR BALANCES DUE TO THE FORMER FROM THE LATTER UNDER THIS
AGREEMENT.


 


(B)           THE RIGHTS PROVIDED UNDER THIS SECTION 19.03 ARE IN ADDITION TO
ANY RIGHTS OF SETOFF THAT MAY EXIST AT COMMON LAW.  THE PARTIES’ SETOFF RIGHTS
MAY BE ENFORCED

 

37

--------------------------------------------------------------------------------


 


NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT INCLUDING, WITHOUT
LIMITATION, THE PROVISIONS OF ARTICLE XVI.


 


SECTION 19.04         NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS AN
INDEMNITY REINSURANCE AGREEMENT SOLELY BETWEEN THE CEDING COMPANY AND THE
REINSURER.  THE ACCEPTANCE OF RISKS UNDER THIS AGREEMENT BY THE REINSURER WILL
CREATE NO RIGHT OR LEGAL RELATION BETWEEN THE REINSURER AND THE INSURED, OWNER,
BENEFICIARY, OR ASSIGNEE OF ANY INSURANCE POLICY OF THE CEDING COMPANY.  IN
ADDITION, NOTHING IN THIS AGREEMENT IS INTENDED TO RELIEVE OR DISCHARGE THE
OBLIGATION OR LIABILITY OF ANY THIRD PARTY TO ANY PARTY TO THIS AGREEMENT.


 


SECTION 19.05         AMENDMENT.  THIS AGREEMENT MAY NOT BE CHANGED OR MODIFIED
OR IN ANY WAY AMENDED EXCEPT BY A WRITTEN INSTRUMENT DULY EXECUTED BY THE PROPER
OFFICERS OF BOTH PARTIES TO THIS AGREEMENT AND ANY CHANGE OR MODIFICATION TO
THIS AGREEMENT WILL BE NULL AND VOID UNLESS MADE BY AMENDMENT TO THIS AGREEMENT
AND DULY EXECUTED BY THE PROPER OFFICERS OF BOTH PARTIES TO THIS AGREEMENT.


 


SECTION 19.06         NOTICES.  ALL DEMANDS, NOTICES, REPORTS AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE DELIVERED BY THE FOLLOWING MEANS: 
(I) HAND DELIVERY, (II) OVERNIGHT COURIER SERVICE (E.G., FEDEX, AIRBORNE
EXPRESS, OR DHL); (III) REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID AND
RETURN RECEIPT REQUESTED; OR (IV) FACSIMILE TRANSMISSION OR E-MAIL PROVIDED THAT
THE FAX OR E-MAIL IS CONFIRMED BY DELIVERY USING ONE OF THE THREE METHODS
IDENTIFIED IN CLAUSES (I) THROUGH (III).  ALL SUCH DEMANDS, NOTICES, REPORTS AND
OTHER COMMUNICATIONS SHALL BE DELIVERED TO THE PARTIES AS FOLLOWS:


 

if to the Ceding Company:

 

American Equity Investment Life Insurance Company

5000 Westown Parkway, Suite 440

West Des Moines, Iowa 50266

Attention: Wendy Carlson

Telephone: (515) 457-1824

Facsimile: (515) 221-0744

Email: wcarlson@american-equity.com

 

if to the Reinsurer:

 

Athene Life Re Ltd.

44 Church Street

Hamilton HM 12, Bermuda

Attention: President and General Counsel

Telephone: (441) 279-8412

Facsimile: (441) 279-8401

Email: cgillis@athenelifere.bm; tshanafelt@athenelifere.bm

 

with a copy to

 

38

--------------------------------------------------------------------------------


 

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Attention: Perry Shwachman

Telephone: (312) 853-7061

Facsimile: (312) 853-7036

Email: pshwachman@sidley.com

 

Either party hereto may change the names or addresses where notice is to be
given by providing notice to the other party of such change in accordance with
this Section 19.06.

 

If either party hereto becomes aware of any change in applicable law restricting
the transmission of notices or other information in accordance with the
foregoing, such party shall notify the other party hereto of such change in law
and such resulting restriction.

 


SECTION 19.07         CONSENT TO JURISDICTION.  SUBJECT TO THE TERMS AND
CONDITIONS OF ARTICLE XV, THE REINSURER AGREES THAT IN THE EVENT OF THE FAILURE
OF THE REINSURER TO PERFORM ITS OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT,
THE REINSURER, AT THE REQUEST OF THE CEDING COMPANY, SHALL (A) SUBMIT TO THE
JURISDICTION OF ANY COURT OF COMPETENT JURISDICTION IN ANY STATE OF THE UNITED
STATES, (B) COMPLY WITH ALL REQUIREMENTS NECESSARY TO GIVE SUCH COURT
JURISDICTION, AND (C) ABIDE BY THE FINAL DECISION OF SUCH COURT OR OF ANY
APPELLATE COURT IN THE EVENT OF AN APPEAL.  THIS SECTION 19.07 IS NOT INTENDED
TO CONFLICT WITH OR OVERRIDE ARTICLE XV.


 


SECTION 19.08         SERVICE OF PROCESS.  THE REINSURER HEREBY DESIGNATES THE
IOWA INSURANCE COMMISSIONER AS ITS TRUE AND LAWFUL ATTORNEY UPON WHOM MAY BE
SERVED ANY LAWFUL PROCESS IN ANY ACTION, SUIT OR PROCEEDING INSTITUTED BY OR ON
BEHALF OF THE CEDING COMPANY.  A COPY OF ANY SUCH PROCESS SHALL BE DELIVERED TO
THE REINSURER IN ACCORDANCE WITH SECTION 19.06.   THIS SECTION 19.08 IS NOT
INTENDED TO CONFLICT WITH OR OVERRIDE ARTICLE XV.


 


SECTION 19.09         INSPECTION OF RECORDS.


 


(A)           UPON GIVING AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR WRITTEN NOTICE,
THE REINSURER, OR ITS DULY AUTHORIZED REPRESENTATIVES, WILL HAVE THE RIGHT TO
AUDIT, EXAMINE AND COPY, DURING REGULAR BUSINESS HOURS, AT THE HOME OFFICE OF
THE CEDING COMPANY, ANY AND ALL BOOKS, RECORDS, STATEMENTS, CORRESPONDENCE,
REPORTS, AND OTHER DOCUMENTS THAT RELATE TO THE REINSURED POLICIES, THE HEDGES
OR THIS AGREEMENT, SUBJECT TO THE CONFIDENTIALITY PROVISIONS CONTAINED IN THIS
AGREEMENT.  IN THE EVENT THE REINSURER EXERCISES ITS INSPECTION RIGHTS, THE
CEDING COMPANY MUST PROVIDE A REASONABLE WORK SPACE FOR SUCH AUDIT, EXAMINATION
OR COPYING, COOPERATE FULLY AND FAITHFULLY, AND PRODUCE ANY AND ALL MATERIALS
REASONABLY REQUESTED TO BE PRODUCED, SUBJECT TO CONFIDENTIALITY PROVISIONS
CONTAINED IN THIS AGREEMENT.  THE EXPENSES RELATED TO ANY TWO SUCH INSPECTIONS
IN ANY CALENDAR YEAR SHALL BE BORNE BY THE CEDING COMPANY; PROVIDED THAT IF ANY
BREACH OF THIS AGREEMENT BY THE CEDING COMPANY HAS OCCURRED, THE EXPENSES
RELATING TO ALL SUCH INSPECTIONS SHALL BE BORNE BY THE CEDING COMPANY.


 


(B)           THE REINSURER’S RIGHT OF ACCESS AS SPECIFIED ABOVE WILL SURVIVE
UNTIL ALL OF THE REINSURER’S OBLIGATIONS UNDER THIS AGREEMENT HAVE TERMINATED OR
BEEN FULLY DISCHARGED.

 

39

--------------------------------------------------------------------------------


 


SECTION 19.10         CONFIDENTIALITY.


 


(A)           THE PARTIES WILL KEEP CONFIDENTIAL AND NOT DISCLOSE OR MAKE
COMPETITIVE USE OF ANY SHARED PROPRIETARY INFORMATION, AS DEFINED BELOW, UNLESS:


 

(I)            THE INFORMATION BECOMES PUBLICLY AVAILABLE OR IS OBTAINED OTHER
THAN THROUGH UNAUTHORIZED DISCLOSURE BY THE PARTY SEEKING TO DISCLOSE OR USE
SUCH INFORMATION;

 

(II)           THE INFORMATION IS INDEPENDENTLY DEVELOPED BY THE RECIPIENT;

 

(III)          THE DISCLOSURE IS REQUIRED BY LAW, PROVIDED THAT, IF APPLICABLE,
THE PARTY REQUIRED TO MAKE SUCH DISCLOSURE WILL ALLOW THE OTHER PARTY TO SEEK AN
APPROPRIATE PROTECTIVE ORDER.

 


“PROPRIETARY INFORMATION” INCLUDES, BUT IS NOT LIMITED TO, UNDERWRITING MANUALS
AND GUIDELINES, APPLICATIONS, CONTRACT FORMS, AGENT LISTS AND PREMIUM RATES AND
ALLOWANCES OF THE REINSURER AND THE CEDING COMPANY, BUT SHALL NOT INCLUDE THE
EXISTENCE OF THIS AGREEMENT AND THE IDENTITY OF THE PARTIES.    ADDITIONALLY,
PROPRIETARY INFORMATION MAY BE SHARED BY EITHER PARTY ON A NEED-TO-KNOW BASIS
WITH ITS OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES, THIRD PARTY SERVICE
PROVIDERS, AUDITORS, CONSULTANTS OR RETROCESSIONAIRES, OR IN CONNECTION WITH THE
DISPUTE PROCESS SPECIFIED IN THIS AGREEMENT.


 


(B)           IN ADDITION, THE REINSURER AND ITS REPRESENTATIVES AND SERVICE
PROVIDERS WILL PROTECT THE CONFIDENTIALITY AND SECURITY OF NON-PUBLIC PERSONAL
INFORMATION, AS DEFINED BELOW, BY:


 

(I)            HOLDING ALL NON-PUBLIC PERSONAL INFORMATION IN STRICT CONFIDENCE;

 

(II)           MAINTAINING APPROPRIATE MEASURES THAT ARE DESIGNED TO PROTECT THE
SECURITY, INTEGRITY AND CONFIDENTIALITY OF NON-PUBLIC PERSONAL INFORMATION;

 

(III)          DISCLOSING AND USING NON-PUBLIC PERSONAL INFORMATION RECEIVED
UNDER THIS AGREEMENT FOR PURPOSES OF CARRYING OUT THE REINSURER’S OBLIGATIONS
UNDER THIS AGREEMENT, FOR PURPOSES OF RETROCESSION, OR AS MAY BE REQUIRED OR
PERMITTED BY LAW.

 


“NON-PUBLIC PERSONAL INFORMATION” IS PERSONALLY IDENTIFIABLE MEDICAL, FINANCIAL,
AND OTHER PERSONAL INFORMATION ABOUT PROPOSED, CURRENT AND FORMER APPLICANTS,
POLICY OWNERS, CONTRACT HOLDERS, INSUREDS, ANNUITANTS, CLAIMANTS, AND
BENEFICIARIES OF REINSURED POLICIES OR CONTRACTS ISSUED BY THE CEDING COMPANY,
AND THEIR REPRESENTATIVES, THAT IS NOT PUBLICLY AVAILABLE.  NON-PUBLIC PERSONAL
INFORMATION DOES NOT INCLUDE DE-IDENTIFIED PERSONAL DATA, I.E., INFORMATION THAT
DOES NOT IDENTIFY, OR COULD NOT REASONABLY BE ASSOCIATED WITH, AN INDIVIDUAL.


 


SECTION 19.11         SUCCESSORS.  THIS AGREEMENT WILL BE BINDING UPON THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS INCLUDING ANY
AUTHORIZED REPRESENTATIVE OF EITHER PARTY.  NEITHER PARTY MAY EFFECT ANY
NOVATION OF THIS AGREEMENT WITHOUT THE OTHER PARTY’S PRIOR WRITTEN CONSENT.

 

40

--------------------------------------------------------------------------------



 


SECTION 19.12      ENTIRE AGREEMENT.  THIS AGREEMENT AND THE EXHIBITS HERETO
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE BUSINESS
REINSURED HEREUNDER AND SUPERSEDE ANY AND ALL PRIOR REPRESENTATIONS, WARRANTIES,
PRIOR AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES PERTAINING TO THE SUBJECT
MATTER OF THIS AGREEMENT.  THERE ARE NO UNDERSTANDINGS BETWEEN THE PARTIES OTHER
THAN AS EXPRESSED IN THIS AGREEMENT AND THE EXHIBITS HERETO.  IN THE EVENT OF
ANY EXPRESS CONFLICT BETWEEN THIS AGREEMENT AND THE EXHIBITS HERETO, THE
EXHIBITS HERETO WILL CONTROL.


 


SECTION 19.13      SEVERABILITY.  DETERMINATION THAT ANY PROVISION OF THIS
AGREEMENT IS INVALID OR UNENFORCEABLE WILL NOT AFFECT OR IMPAIR THE VALIDITY OR
THE ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT.


 


SECTION 19.14      CONSTRUCTION.  THIS AGREEMENT WILL BE CONSTRUED AND
ADMINISTERED WITHOUT REGARD TO AUTHORSHIP AND WITHOUT ANY PRESUMPTION OR RULE OF
CONSTRUCTION IN FAVOR OF EITHER PARTY.  THIS AGREEMENT IS BETWEEN SOPHISTICATED
PARTIES, EACH OF WHICH HAS REVIEWED THIS AGREEMENT AND IS FULLY KNOWLEDGEABLE
ABOUT ITS TERMS AND CONDITIONS.


 


SECTION 19.15      NON-WAIVER.  NEITHER THE FAILURE NOR ANY DELAY ON THE PART OF
THE CEDING COMPANY OR THE REINSURER TO EXERCISE ANY RIGHT, REMEDY, POWER, OR
PRIVILEGE UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER THEREOF.  NO SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE SHALL PRECLUDE THE
FURTHER EXERCISE OF THAT RIGHT, REMEDY, POWER OR PRIVILEGE OR THE EXERCISE OF
ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  NO WAIVER OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE WITH RESPECT TO ANY OCCURRENCE SHALL BE CONSTRUED AS A WAIVER
OF THAT RIGHT, REMEDY, POWER OR PRIVILEGE WITH RESPECT TO ANY OTHER OCCURRENCE. 
NO PRIOR TRANSACTION OR DEALING BETWEEN THE PARTIES WILL ESTABLISH ANY CUSTOM,
SAGE OR PRECEDENT WAIVING OR MODIFYING ANY PROVISION OF THIS AGREEMENT. NO
WAIVER SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED BY THE PARTY
GRANTING THE WAIVER.


 


SECTION 19.16      FURTHER ASSURANCES.  FROM TIME TO TIME, AS AND WHEN REQUESTED
BY A PARTY HERETO, THE OTHER PARTY HERETO SHALL EXECUTE AND DELIVER ALL SUCH
DOCUMENTS AND INSTRUMENTS AND SHALL TAKE ALL ACTIONS AS MAY BE REASONABLY
NECESSARY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 19.17      GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF IOWA WITHOUT GIVING EFFECT
TO ANY PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT ARE NOT MANDATORILY
APPLICABLE BY LAW AND WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


 


SECTION 19.18      COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AGREEMENT, AND
ANY OF THE PARTIES HERETO MAY EXECUTE THIS AGREEMENT BY SIGNING ANY SUCH
COUNTERPART.  WHEN THIS AGREEMENT HAS BEEN FULLY EXECUTED BY THE CEDING COMPANY
AND THE REINSURER, IT WILL BECOME EFFECTIVE AS OF THE EFFECTIVE DATE.

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the Effective Date.

 

TREATY NUMBER 08042009

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

 

By:

  /s/ Wendy L. Carlson

 

 

 

 

Title:

  EVP

 

 

 

 

Date:

  November 2, 2009

 

 

 

ATHENE LIFE RE LTD.

 

By:

  /s/ Frank L. Gillis

 

 

 

 

Title:

  CEO

 

 

 

 

Date:

  November 2, 2009

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

REINSURED POLICY FORMS

 

Retirement Gold

 

Bonus Gold

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

PRICING METHODOLOGY

 

To be promptly provided by the Ceding Company following the execution of this
Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

HEDGING PROCEDURES

 

To be promptly provided by the Ceding Company following the execution of this
Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

COMMISSIONS

 

To be promptly provided by the Ceding Company following the execution of this
Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MONTHLY ACCOUNTING REPORT

 

For the Monthly Accounting Period ending on

 

 

 

Section 1: Policy cash flows to/(from) Ceding Company (gross)

 

 

 

 

 

Premium

 

 

 

 

 

Less: Returned Premium

 

(

)

 

(A)

TOTAL Premium

 

 

 

 

 

 

 

 

 

 

 

Penalty Free Withdrawals

 

 

 

 

 

Full and Partial Surrenders

 

 

 

 

 

Death Claims

 

 

 

 

 

Other

 

 

 

 

(B)

TOTAL Claims

 

 

 

 

 

 

 

 

 

 

(C)

Annuitization Payments

 

 

 

 

 

 

 

 

 

 

 

Initial Commissions Paid

 

 

 

 

 

Less: Commissions Recovered on Returned Premium

 

(

)

 

 

Renewal Commissions Paid

 

 

 

 

 

Marketing Fees

 

 

 

 

 

Policy Issuance Fees (           policies issued x $250)

 

 

 

 

(D)

TOTAL Commissions, Renewal Commissions,

 

 

 

 

 

Marketing Fees and Policy Issuance Fees

 

 

 

 

 

 

 

 

 

 

Section 2: Policy cash flows due to/(owed from) Reinsurer

 

 

 

 

 

Net Policy Cash Flows (A – B – C – D)

 

 

 

 

 

x Quota Share

 

 

 

x

20.0%

(E)

Reinsurer’s share of Net Policy Cash Flows

 

 

 

 

 

 

 

 

 

 

 

Premiums transferred to FW Account in period

 

 

 

 

 

Claims withdrawn from FW Account in period

 

 

 

 

 

Commissions and Policy Issuance Fees

 

 

 

 

 

withdrawn from FW Account in period

 

 

 

 

(F)

Net Policy Cash Flows transferred to/(from) Reinsurer

 

 

 

 

 

 

 

 

 

 

(G)

Policy Cash Flows due to/(owed from) Reinsurer (E-F)

 

 

 

 

 

 

 

 

 

 

Section 3: Monthly Expenses owed from Reinsurer

 

 

 

 

 

Administration Fees (           average policies in force x $4.00)

 

 

 

 

 

Premium Taxes (           gross taxes paid x 20.0%)

 

 

 

 

 

Guaranty Fund Assessments (           gross assessments x 20.0%)

 

 

 

 

 

Excise Taxes Paid

 

 

 

 

(H)

Monthly Expenses owed from Reinsurer

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

Section 4:  Ceded Reserves owed to Ceding Company

 

 

 

 

(I)

Ceded Reserves owed to Ceding Company in connection with the recapture of
Reinsured Policies during period

 

 

 

 

 

 

 

 

 

 

Section 5:  Hedging Settlement Amounts due to/(owed from) Reinsurer

 

 

 

 

 

Weekly Assigned Hedge Proceeds Settlement Amounts transferred to FW Account in
period

 

 

 

 

 

Weekly Assigned Hedge Costs Settlement Amounts withdrawn from FW Account in
period

 

 

 

 

(J)

Net Hedging Settlement Amounts transferred to/(from) Reinsurer

 

 

 

 

 

 

 

 

 

 

(K)

Monthly Net Settlement Amount (G – H – I – J)

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

QUARTERLY ACCOUNTING REPORT

 

For the Quarterly Accounting Period ending on

 

 

 

Section 1:  Ceded Reserves

 

 

 

 

(A)

Ceded Reserves for Deferred Annuities at Beginning of Quarter

 

 

 

 

 

Increase due to Policies Issued in Quarter

 

 

 

 

 

Increase due to Tabular Interest

 

 

 

 

 

Decrease from Penalty Free Withdrawals

 

(

)

 

 

Decrease from Full and Partial Surrenders

 

(

)

 

 

Decrease from Death Claims

 

(

)

 

 

Decrease from Annuitizations

 

(

)

 

 

Decrease from Recaptures

 

(

)

 

 

Other Increases / (Decreases)

 

 

 

 

(B)

Change in Ceded Reserves for Deferred Annuities

 

 

 

 

(C)

Ceded Reserves for Deferred Annuities at End of Quarter (A + B)

 

 

 

 

 

 

 

 

 

 

(D)

Ceded Reserves for Immediate Annuities at Beginning of Quarter

 

 

 

 

 

Increase due to Tabular Interest

 

 

 

 

 

Increase from Annuitizations

 

 

 

 

 

Decrease from Annuity Payments on SCs

 

(

)

 

 

Decrease from Recaptures

 

(

)

 

 

Other Increases / (Decreases)

 

 

 

 

(E)

Change in Ceded Reserves for Immediate Annuities

 

 

 

 

(F)

Ceded Reserves for Immediate Annuities at End of Quarter (D + E)

 

 

 

 

 

 

 

 

 

 

(G)

TOTAL Ceded Reserves at End of Quarter (C + F)

 

 

 

 

 

 

 

 

 

 

Section 2:  Quarterly Net Settlement Amount

 

 

 

 

(H)

C4 Risk Charge ((A + D + G) x 0.5 x (.0017 /4))

 

 

 

 

 

 

 

 

 

 

(I)

Quarterly Net Settlement Amount (H)

 

 

 

 

 

--------------------------------------------------------------------------------


 

Section 3:  Funds Withheld Account

 

 

 

 

(J)

Book Value of Assets at Beginning of Quarter

 

 

 

 

 

 

 

 

 

 

 

Premiums transferred into FW Account

 

 

 

 

 

Claims withdrawn from FW Account

 

(

)

 

 

Annuitization Payments withdrawn from FW Account

 

(

)

 

 

Commissions withdrawn from FW Account

 

(

)

 

 

Renewal Commissions withdrawn from FW Account

 

(

)

 

 

Marketing Fees withdrawn from FW Account

 

(

)

 

 

Policy Issuance Fees withdrawn from FW Account

 

(

)

 

(K)

TOTAL Increases / (Decreases) from Policy Cash Flows

 

 

 

 

 

 

 

 

 

 

 

Administration Fees withdrawn from FW Account

 

 

 

 

 

Premium Taxes withdrawn from FW Account

 

 

 

 

 

Guaranty Fund Assessments withdrawn from

 

 

 

 

 

FW Account

 

 

 

 

 

Excise Taxes withdrawn from FW Account

 

 

 

 

(L)

TOTAL Decreases from Monthly Expenses

 

 

 

 

 

 

 

 

 

 

(M)

Ceded Reserves relating to Recaptures withdrawn from FW Account

 

 

 

 

 

 

 

 

 

 

 

Weekly Assigned Hedge Proceeds Settlement Amounts

 

 

 

 

 

transferred to FW Account in period

 

 

 

 

 

Weekly Assigned Hedge Costs Settlement Amounts

 

 

 

 

 

withdrawn from FW Account in period

 

 

 

 

(N)

TOTAL Increases / (Decreases) from Hedging Settlement Amounts

 

 

 

 

 

 

 

 

 

 

 

Interest Income Received (Coupons)

 

 

 

 

 

Change in Accrued Interest

 

 

 

 

 

Accretion of Discount / (Amortization of Premium)

 

 

 

 

 

 

 

 

 

 

(O)

TOTAL Net Investment Income

 

 

 

 

 

 

 

 

 

 

(P)

Realized Gains / (Losses)

 

 

 

 

 

 

 

 

 

 

(Q)

Statutory Impairments Realized

 

 

 

 

 

 

 

 

 

 

(R)

Default Losses Realized

 

 

 

 

 

 

 

 

 

 

(S)

Cash or other assets transferred (to) / from Reinsurer

 

 

 

 

 

 

 

 

 

 

(T)

Expenses relating to FW Account and Reinsurance Trust

 

 

 

 

 

 

 

 

 

 

(U)

Book Value of Assets at End of Quarter

 

 

 

 

 

(J + K – L – M +/- N + O +/- P – Q – R +/- S – T)

 

 

 

 

 

 

 

 

 

 

Section 4:  Calculation of Funds Withheld Adjustment

 

 

 

 

(V)

TOTAL Ceded Reserves (G)

 

 

 

 

 

 

 

 

 

 

(W)

Statutory Carrying Value of Assets in the Funds Withheld Account (U)

 

 

 

 

 

--------------------------------------------------------------------------------


 

(X)

Market Value of Assets in any Reinsurance Trust

 

 

 

 

 

 

 

 

 

 

(Y)

Amount Available under Outstanding Letters of Credit

 

 

 

 

 

 

 

 

 

 

(Z)

Amounts due but unpaid by Ceding Company under Section 9.03(a), (b), (c) or (e)

 

 

 

 

 

 

 

 

 

 

(AA)

Funds Withheld Adjustment due from/(to) Reinsurer (V – (W + X + Y + Z))

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

REINSURED POLICIES REPORT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

WEEKLY HEDGING ACQUISITION REPORT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

WEEKLY HEDGING PROCEEDS REPORT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

HEDGES REPORT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

HEDGING EFFECTIVENESS REPORT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

TRUST AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

INVESTMENT MANAGEMENT AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------